Exhibit 10.1

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

of

BELLRING BRANDS, LLC

Dated as of October 21, 2019

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND USAGE

     1  

Section 1.01.

  Definitions      1  

Section 1.02.

  Other Definitional and Interpretative Provisions      9  

ARTICLE II. THE COMPANY

     10  

Section 2.01.

  Formation      10  

Section 2.02.

  Name      10  

Section 2.03.

  Term      10  

Section 2.04.

  Registered Agent and Registered Office      10  

Section 2.05.

  Purposes      11  

Section 2.06.

  Powers of the Company      11  

Section 2.07.

  Partnership Tax Status      11  

Section 2.08.

  Regulation of Internal Affairs      11  

Section 2.09.

  Ownership of Property      11  

Section 2.10.

  Subsidiaries      11  

ARTICLE III. UNITS; MEMBERS; BOOKS AND RECORDS; REPORTS

     11  

Section 3.01.

  Units; Admission of Members      11  

Section 3.02.

  Substitute Members and Additional Members      12  

Section 3.03.

  Accounting and Tax Information      12  

Section 3.04.

  Books and Records      13  

ARTICLE IV. PUBCO OWNERSHIP; RESTRICTIONS ON PUBCO STOCK

     14  

Section 4.01.

  Pubco Ownership      14  

Section 4.02.

  Restrictions on Pubco Common Stock      14  

ARTICLE V. CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; DISTRIBUTIONS; ALLOCATIONS

     16  

Section 5.01.

  Capital Contributions      16  

Section 5.02.

  Capital Accounts      16  

Section 5.03.

  Amounts and Priority of Distributions      18  

Section 5.04.

  Allocations      19  

Section 5.05.

  Other Allocation Rules      21  

Section 5.06.

  Tax Withholding; Withholding Advances      22  

ARTICLE VI. CERTAIN TAX MATTERS

     23  

Section 6.01.

  Partnership Representative      23  

Section 6.02.

  Section 754 Election      24  

ARTICLE VII. MANAGEMENT OF THE COMPANY

     24  

Section 7.01.

  Establishment of the Board      24  

Section 7.02.

  Board Composition; Vacancies      25  

Section 7.03.

  Removal; Resignation      25  

Section 7.04.

  Meetings      25  

Section 7.05.

  Action By Written Consent      25  

Section 7.06.

  Quorum      26  

Section 7.07.

  Compensation      26  

Section 7.08.

  Committees      26  

Section 7.09.

  Decisions by the Members      26  

Section 7.10.

  Officers      26  

 

i



--------------------------------------------------------------------------------

ARTICLE VIII. TRANSFERS OF INTERESTS

     27  

Section 8.01.

  Restrictions on Transfers.      27  

Section 8.02.

  Certain Permitted Transfers      28  

Section 8.03.

  Registration of Transfers      28  

Section 8.04.

  Class B Common Stock Voting Rights      28  

ARTICLE IX. REDEMPTION

     29  

Section 9.01.

  Redemption Right of a Member      29  

Section 9.02.

  Election and Contribution of Pubco      32  

Section 9.03.

  Reservation of Shares of Class A Common Stock and other Procedures      32  

Section 9.04.

  Effect of Exercise of Redemption      33  

Section 9.05.

  Tax Treatment      33  

ARTICLE X. LIMITATION ON LIABILITY, EXCULPATION AND INDEMNIFICATION

     34  

Section 10.01.

  Limitation on Liability      34  

Section 10.02.

  Exculpation and Indemnification      34  

ARTICLE XI. DISSOLUTION AND TERMINATION

     36  

Section 11.01.

  Dissolution      36  

Section 11.02.

  Winding Up of the Company      36  

Section 11.03.

  Termination      37  

Section 11.04.

  Survival      37  

ARTICLE XII. MISCELLANEOUS

     37  

Section 12.01.

  Expenses      37  

Section 12.02.

  Further Assurances      37  

Section 12.03.

  Notices      37  

Section 12.04.

  Binding Effect; Benefit; Assignment      38  

Section 12.05.

  Jurisdiction      38  

Section 12.06.

  WAIVER OF JURY TRIAL      39  

Section 12.07.

  Counterparts      39  

Section 12.08.

  Entire Agreement      39  

Section 12.09.

  Severability      39  

Section 12.10.

  Amendment      39  

Section 12.11.

  Confidentiality      40  

Section 12.12.

  Governing Law      41  

 

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of
BellRing Brands, LLC, a Delaware limited liability company (the “Company”),
dated as of October 21, 2019, by and among the Company, BellRing Brands, Inc., a
Delaware corporation (“Pubco”), Post Holdings, Inc., a Missouri corporation
(“Holdings”), and each other Person admitted as a Member pursuant to
Section 3.02(a).

RECITALS

WHEREAS, the Company has been heretofore formed as a limited liability company
under the Delaware LLC Act (as defined below) pursuant to a certificate of
formation which was executed and filed with the Secretary of State of the State
of Delaware on November 27, 2013, which certificate of formation was amended
(i) pursuant to a certificate of amendment which was executed on January 24,
2014 and filed with the Secretary of State of the State of Delaware on
January 27, 2014; (ii) pursuant to a certificate of amendment which was executed
on February 13, 2014 and filed with the Secretary of State of the State of
Delaware on February 14, 2014; and (iii) pursuant to a certificate of amendment
which was executed on August 1, 2019 and filed with the Secretary of State of
the State of Delaware on August 2, 2019;

WHEREAS, the Company and its members have previously entered into an amended and
restated limited liability company agreement of the Company, dated as of
November 24, 2015 (as so amended, the “Existing LLC Agreement”); and

WHEREAS, pursuant to the terms of the Master Transaction Agreement (the “Master
Transaction Agreement”), dated as of October 7, 2019, by and among the Company,
Pubco and Holdings, the parties thereto have agreed to consummate the separation
of the Company and its business from Holdings as contemplated thereby and to
take the other actions contemplated in such Master Transaction Agreement
(collectively, the “Formation Transactions”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the parties hereto hereby agree
to amend and restate the Existing LLC Agreement in its entirety as set forth
herein.

ARTICLE I.

DEFINITIONS AND USAGE

Section 1.01. Definitions.

(a) The following terms shall have the following meanings for the purposes of
this Agreement:

“Additional Member” means any Person admitted as a Member of the Company
pursuant to Section 3.02 in connection with the new issuance of Units to such
Person.

“Adjusted Capital Account Deficit” means, with respect to any Economic Member,
the deficit balance, if any, in such Economic Member’s Capital Account as of the
end of the relevant Fiscal Year, after giving effect to the following
adjustments:

(i) Credit to such Capital Account any amounts that such Economic Member is
deemed to be obligated to restore pursuant to the penultimate sentence in
Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(ii) Debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).



--------------------------------------------------------------------------------

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority or Regulatory Agency, as amended, that is binding upon or
applicable to such Person or its assets, unless expressly specified otherwise.

“Assumed Tax Liability” means, with respect to an Economic Member, an amount
equal to the Tax Rate multiplied by the estimated or actual taxable income of
the Company, as determined for U.S. federal income tax purposes, allocated to
such Economic Member for the period to which the Assumed Tax Liability relates
as determined for federal income tax purposes to the extent not previously taken
into account in determining the Assumed Tax Liability, as reasonably determined
by the Board; provided that such Assumed Tax Liability shall never cause the pro
rata amount distributed to Pubco pursuant to Section 5.03(e) to be less than an
amount sufficient to enable Pubco to timely (x) satisfy all of its U.S. federal,
state and local and non-U.S. tax liabilities, and (y) meet its obligations
pursuant to the Tax Matters Agreement and Tax Receivable Agreement, in each
case, as reasonably determined by the Board.

“Black-Out Period” means any “black-out” or similar period under Pubco’s
policies covering trading in Pubco’s securities to which the applicable
Redeeming Member is subject (or will be subject at such time as it owns Class A
Common Stock), which period restricts the ability of such Redeeming Member to
immediately resell shares of Class A Common Stock to be delivered to such
Redeeming Member in connection with a Share Settlement.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

“Capital Account” means the capital account established and maintained for each
Economic Member pursuant to Section 5.02.

“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Carrying Value of any Property (other than money) contributed to
the Company.

“Carrying Value” means with respect to any Property (other than money), such
Property’s adjusted basis for federal income tax purposes, except as follows:

(i) The initial Carrying Value of any such Property contributed by a Member to
the Company shall be the gross fair market value of such Property, as reasonably
determined by the Board;

(ii) The Carrying Values of all such Properties shall be adjusted to equal their
respective gross fair market values (taking Section 7701(g) of the Code into
account), as reasonably determined by the Board, at the time of any Revaluation
pursuant to Section 5.02(c);

(iii) The Carrying Value of any item of such Properties distributed to any
Member shall be adjusted to equal the gross fair market value (taking
Section 7701(g) of the Code into account) of such Property on the date of
distribution as reasonably determined by the Board; and

 

2



--------------------------------------------------------------------------------

(iv) The Carrying Values of such Properties shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such Properties pursuant to
Section 734(b) or Section 743(b) of the Code, but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the
definition of “Net Income” and “Net Loss” or Section 5.04(b)(vi); provided,
however, that Carrying Values shall not be adjusted pursuant to this
subparagraph (iv) to the extent that an adjustment pursuant to subparagraph
(ii) is required in connection with a transaction that would otherwise result in
an adjustment pursuant to this subparagraph (iv). If the Carrying Value of such
Property has been determined or adjusted pursuant to subparagraph (i), (ii) or
(iv), such Carrying Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset, for purposes of computing Net Income
and Net Loss.

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the Redeemed Units Equivalent.

“Centralized Partnership Audit Regime” means the centralized partnership audit
rules of Sections 6221 through 6241 of the Code, and any regulations promulgated
or proposed under any such Sections and any administrative guidance with respect
thereto, and any similar rules under state or local tax law.

“Class A Common Stock” means Class A common stock, $0.01 par value per share, of
Pubco.

“Class B Common Stock” means Class B common stock, $0.01 par value per share, of
Pubco.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Common Unit” means the Voting Common Unit or a Nonvoting Common Unit.

“Common Unit Redemption Price” means the arithmetic average of the volume
weighted average prices for a share of Class A Common Stock on the principal
U.S. securities exchange or automated or electronic quotation system on which
the Class A Common Stock is traded or quoted, as reported by Bloomberg, L.P. or
its successor, for each of the five (5) consecutive full Trading Days ending on
and including the last full Trading Day immediately prior to the Redemption
Date, subject to appropriate and equitable adjustment for any stock splits,
reverse splits, stock dividends or similar events affecting the Class A Common
Stock. If the Class A Common Stock no longer trades on a securities exchange or
is quoted on automated or electronic quotation system, then the Board shall
determine the Common Unit Redemption Price in good faith.

“Company Minimum Gain” means “partnership minimum gain,” as defined in Treasury
Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

“Control” (including the terms “controlling” and “controlled”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of such subject Person, whether through the ownership of
voting securities, as trustee or executor, by contract or otherwise.

“Covered Person” means (i) each Member or an Affiliate thereof, in each case in
such capacity, (ii) each Manager and Officer, in each case in such capacity,
(iii) each officer, director, manager, stockholder, member, partner, employee,
representative, agent or trustee of a Member or an Affiliate thereof, in all
cases in such capacity and (iv) the Partnership Representative.

“Delaware LLC Act” means the Delaware Limited Liability Company Act, 6 Del. C.
§§ 18-101 et seq.

 

3



--------------------------------------------------------------------------------

“DGCL” means the Delaware General Corporation Law, 8 Del. C. §§ 1-101 et seq.

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable with respect to an asset
for such Fiscal Year, except that if the Carrying Value of an asset differs from
its adjusted basis for federal income tax purposes at the beginning of such
Fiscal Year, Depreciation shall be an amount that bears the same ratio to such
beginning Carrying Value as the federal income tax depreciation, amortization or
other cost recovery deduction for such Fiscal Year bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such Fiscal Year is zero,
Depreciation shall be determined with reference to such beginning Carrying Value
using any reasonable method selected by the Board.

“Designated Individual” shall be the individual, if any, designated by the Board
pursuant to Section 6.01 with respect to Company Audits pursuant to the
Centralized Partnership Audit Regime and shall have the meaning set forth in
Treasury Regulations Section 301.6223–1(b)(3).

“Disposition Event” means any merger, consolidation or other business
combination of Pubco, whether effectuated through one transaction or a series of
related transactions (including a tender offer followed by a merger in which the
holders of Class A Common Stock receive the same consideration per share paid in
the tender offer), unless, following such transaction, all or substantially all
of the holders of the voting power of all outstanding classes of common stock of
Pubco and series of preferred stock of Pubco that are generally entitled to vote
in the election of directors of Pubco prior to such transaction or series of
transactions continue to hold a majority of the voting power of the surviving
entity (or its parent) resulting from such transaction or series of transactions
in substantially the same proportions as immediately prior to such transaction
or series of transactions.

“Economic Members” means the Members holding Nonvoting Common Units.

“Economic Percentage Interest” means, with respect to any Economic Member, a
fractional amount, expressed as a percentage: (i) the numerator of which is the
aggregate number of Nonvoting Common Units owned of record by such Economic
Member and (ii) the denominator of which is the aggregate number of Nonvoting
Common Units issued and outstanding. The sum of the outstanding Economic
Percentage Interests of all Economic Members shall at all times equal 100%.

“Effective Time” has the meaning set forth in the Master Transaction Agreement.

“Employee Matters Agreement” means the Employee Matters Agreement, dated as of
the date hereof, by and among the Company and each of the parties identified
therein.

“Equity Securities” means, with respect to any Person, any (i) limited liability
company or partnership interests or shares of capital stock, (ii) equity,
ownership, voting, profits or participation interests or (iii) similar rights or
securities in such Person or any of its Subsidiaries, or any rights or
securities convertible into or exchangeable for, options or other rights to
acquire from such Person or any of its Subsidiaries, or obligation on the part
of such Person or any of its Subsidiaries to issue, any of the foregoing.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Fiscal Year” means the Company’s fiscal year, which shall initially end on
September 30 of each calendar year or as otherwise required by Section 706 of
the Code.

 

4



--------------------------------------------------------------------------------

“Formation Date Capital Account Balance” means, with respect to any Economic
Member, the positive Capital Account balance of such Member as of immediately
following the Formation Transactions, the amount of which is set forth on the
Member Schedule.

“Formation Documents” means the Master Transaction Agreement, this Agreement,
the Employee Matters Agreement, the Investor Rights Agreement, the Tax Matters
Agreement, the Tax Receivable Agreement and the Master Services Agreement.

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

“Investor Rights Agreement” means the Investor Rights Agreement, dated as of the
date hereof, by and between Pubco and Holdings.

“IPO” means the initial underwritten public offering of Pubco.

“IRS” means the U.S. Internal Revenue Service.

“Master Services Agreement” means the Master Services Agreement, dated as of the
date hereof, by and among the Company and each of the other parties identified
therein.

“Member” means any Person named as a Member of the Company on the Member
Schedule, as the same may be amended from time to time to reflect any Person
admitted as an Additional Member or a Substitute Member, for so long as such
Person continues to be a Member of the Company.

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Treasury Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
“partner nonrecourse debt” (as defined in Treasury Regulations
Section 1.704-2(b)(4)) equal to the Company Minimum Gain that would result if
such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulations Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

“Net Income” and “Net Loss” mean, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments (without duplication):

(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of “Net Income” and “Net Loss” shall be added to such taxable
income or loss;

(ii) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into
account in computing Net Income or Net Loss pursuant to this definition of “Net
Income” and “Net Loss,” shall be treated as deductible items;

 

5



--------------------------------------------------------------------------------

(iii) In the event the Carrying Value of any Company asset is adjusted pursuant
to subparagraphs (ii) or (iii) of the definition of “Carrying Value,” the amount
of such adjustment shall be treated as an item of gain (if the adjustment
increases the Carrying Value of the asset) or an item of loss (if the adjustment
decreases the Carrying Value of the asset) from the disposition of such asset
and shall be taken into account, immediately prior to the event giving rise to
such adjustment, for purposes of computing Net Income or Net Loss;

(iv) Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Carrying Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Carrying Value;

(v) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year, computed in accordance
with the definition of Depreciation;

(vi) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734(b) of the Code is required, pursuant to Treasury
Regulations Section 1.704-(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and shall be taken into account for purposes of computing Net
Income or Net Loss; and

(vii) Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 5.04(b), Section 5.04(c) and
Section 5.04(d) shall not be taken into account in computing Net Income or Net
Loss.

The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Section 5.04(b), Section 5.04(c) and
Section 5.04(d) shall be determined by applying rules analogous to those set
forth in subparagraphs (i) through (vi) above.

“Non-Pubco Member” means any Member that is not a Pubco Member.

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

“Nonvoting Common Units” means the Nonvoting Common Units of the Company, having
the rights, privileges and preferences set forth herein.

“Partnership Representative” means the entity or individual designated by the
Board in accordance with Section 6.01 with respect to partnership audits and
proceedings pursuant to the Centralized Partnership Audit Regime and shall have
the meaning set forth in Section 6223(a) of the Code. Unless otherwise stated,
all references to Partnership Representative also shall apply to the Designated
Individual if the appointment of a Designated Individual is required.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, joint venture, governmental authority or other entity.

“Prime Rate” means the rate that JPMorgan Chase Bank, National Association (or
any successor thereto or other major money center commercial bank agreed to by
the Board) announces from time to time as its prime lending rate, as in effect
from time to time.

 

6



--------------------------------------------------------------------------------

“Property” means an interest of any kind in any real, personal or intellectual
(or mixed) property, including cash, and any improvements thereto, and shall
include both tangible and intangible property.

“Pubco Certificate of Incorporation” means the Amended and Restated Certificate
of Incorporation of Pubco, as it may be amended from time to time.

“Pubco Common Stock” means all classes and series of common stock of Pubco,
including the Class A Common Stock and the Class B Common Stock.

“Pubco Member” means (i) Pubco and (ii) any Subsidiary of Pubco (other than the
Company and its Subsidiaries) that is a Member.

“Redeemed Units Equivalent” means the product of (a) the Share Settlement and
(b) the Common Unit Redemption Price.

“Regulatory Agency” means the SEC, the Financial Industry Regulatory Authority,
any non-U.S. regulatory agency and any other regulatory authority or body
(including any state or provincial securities authority and any self-regulatory
organization) with jurisdiction over the Company or any of its Subsidiaries.

“Relative Percentage Interest” means, with respect to any Member relative to
another Member or Members, a fractional amount, expressed as a percentage, the
numerator of which is the aggregate number of Units in the applicable class(es)
owned of record by such Member; and the denominator of which is (x) the
aggregate number of Units in the applicable class(es) owned of record by such
Member plus (y) the aggregate number of Units in the applicable class(es) owned
of record by such other Member or Members.

“SEC” means the United States Securities and Exchange Commission.

“Share Settlement” means a number of shares of Class A Common Stock equal to the
number of Redeemed Units, subject to adjustment as set forth in Section 9.01(e).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of Equity Securities or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

“Substitute Member” means any Person admitted as a Member of the Company
pursuant to Section 3.02 in connection with the Transfer of then-existing Units
to such Person.

“Tax Distribution” means a distribution made by the Company pursuant to
Section 5.03(e).

“Tax Matters Agreement” means the Tax Matters Agreement, dated as of the date
hereof, by and among the Company and each of the other parties identified
therein.

“Tax Rate” means the highest marginal U.S. federal and state tax rate applicable
to corporations (or, if appropriate, to individuals) (taking into account the
deductibility of state and local taxes) determined from time to time by the
Board.

 

7



--------------------------------------------------------------------------------

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as of the
date hereof, by and among Pubco and each of the other parties identified
therein.

“Trading Day” means a day on which the principal U.S. securities exchange or
automated or electronic quoting system on which the Class A Common Stock is
traded or quoted is open for the transaction of business (unless such trading
shall have been suspended for the entire day).

“Transfer” means any sale, assignment, transfer, exchange, gift, bequest,
pledge, hypothecation or other disposition or encumbrance, direct or indirect,
in whole or in part, by operation of law or otherwise, and shall include all
matters deemed to constitute a Transfer under Article VIII. The terms
“Transferred,” “Transferring,” “Transferor,” “Transferee” and “Transferable”
have meanings correlative to the foregoing.

“Treasury Regulations” mean the regulations promulgated under the Code, as
amended from time to time.

“Units” means Common Units or any other class of limited liability interests in
the Company designated by the Company after the date hereof in accordance with
this Agreement; provided that any type, class or series of Units shall have the
designations, preferences and/or special rights set forth or referenced in this
Agreement, and the membership interests of the Company represented by such type,
class or series of Units shall be determined in accordance with such
designations, preferences and/or special rights.

“Voting Common Unit” means the Voting Common Unit of the Company, having the
rights, privileges and preferences set forth herein.

“Voting Member” means Pubco, so long as it is the holder of the Voting Common
Unit, or any successor holder of the Voting Common Unit.

 

8



--------------------------------------------------------------------------------

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

Agreement    Preamble Audit    Section 6.01(b) Board    Section 7.01 Company   
Preamble Confidential Information    Section 12.11(b) Contribution Notice   
Section 9.01(b) Controlled Entities    Section 10.02(e) Dissolution Event   
Section 11.01(c) Economic Pubco Security    Section 4.01(a) e-mail   
Section 12.03 Existing LLC Agreement    Recitals Expenses    Section 10.02(e)
Formation Transactions    Recitals GAAP    Section 3.03(b) Holdings    Preamble
Indemnification Sources    Section 10.02(e) Indemnitee-Related Entities   
Section 10.02(e)(i) Jointly Indemnifiable Claims    Section 10.02(e)(ii) Manager
   Section 7.01 Master Transaction Agreement    Recitals Member Parties   
Section 12.11(a) Member Schedule    Section 3.01(a) Non-Affiliated Transferee   
Section 8.04 Officers    Section 7.10(a) Process Agent    Section 12.05(b) Pubco
   Preamble Pubco Offer    Section 9.01(f) Redeemed Units    Section 9.01(a)
Redeeming Member    Section 9.01(a) Redemption    Section 9.01(a) Redemption
Date    Section 9.01(a) Redemption Notice    Section 9.01(a) Redemption Right   
Section 9.01(a) Regulatory Allocations    Section 5.04(c) Retraction Notice   
Section 9.01(b) Revaluation    Section 5.02(c) Transferor Member   
Section 5.02(b) Withholding Advances    Section 5.06(b)

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections and Schedules are to Articles, Sections
and Schedules of this Agreement unless otherwise specified. All Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. Any capitalized terms used in
any Schedule but not otherwise defined therein shall have the meaning as defined
in this Agreement. Any singular term in this

 

9



--------------------------------------------------------------------------------

Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any statute shall be deemed to refer to such statute as
amended from time to time and to any rules or regulations promulgated
thereunder. References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively. References to “law,” “laws” or to a particular statute
or law shall be deemed also to include any Applicable Law. As used in this
Agreement, all references to “majority in interest” and phrases of similar
import shall be deemed to refer to such percentage or fraction of interest based
on the Relative Percentage Interests of the Members subject to such
determination. Unless otherwise expressly provided herein, when any approval,
consent or other matter requires any action or approval of any group of Members,
including any holders of any class of Units, such approval, consent or other
matter shall require the approval of a majority in interest of such group of
Members. Except to the extent otherwise expressly provided herein, all
references to any Member shall be deemed to refer solely to such Person in its
capacity as such Member and not in any other capacity.

ARTICLE II.

THE COMPANY

Section 2.01. Formation. The Company was formed upon the filing of the
certificate of formation of the Company with the Secretary of State of the State
of Delaware on November 27, 2013. Any authorized officer or representative, as
an “authorized person” within the meaning of the Delaware LLC Act, shall file
and record any amendments and/or restatements to the certificate of formation of
the Company and such other certificates and documents (and any amendments or
restatements thereof) as may be required under the laws of the State of Delaware
and of any other jurisdiction in which the Company may conduct business. Any
such authorized officer or representative shall, on request, provide any Member
with copies of each such document as filed and recorded. The Members hereby
agree that the Company and its Subsidiaries shall be governed by the terms and
conditions of this Agreement and, except as provided herein, the Delaware LLC
Act.

Section 2.02. Name. The name of the Company shall be BellRing Brands, LLC;
provided that the Board may change the name of the Company to such other name as
the Board shall determine in its sole discretion, and the Board shall have the
authority to execute, acknowledge, deliver, file and record such further
certificates, amendments, instruments and documents, and to do all such other
acts and things, as may be required by Applicable Law or as, in the reasonable
judgment of the Board, may be necessary or advisable to effect such change.

Section 2.03. Term. The Company shall have perpetual existence unless sooner
dissolved and its affairs wound up as provided in Article XI.

Section 2.04. Registered Agent and Registered Office. The name of the registered
agent of the Company for service of process on the Company in the State of
Delaware shall be Corporation Service Company, and the address of such
registered agent and the address of the registered office of the Company in the
State of Delaware shall be 251 Little Falls Drive in the City of Wilmington,
County of New Castle, Delaware 19808. Such office and such agent may be changed
to such place within the State of Delaware and any successor registered agent,
respectively, as may be determined from time to time by the Board in accordance
with the Delaware LLC Act.

 

10



--------------------------------------------------------------------------------

Section 2.05. Purposes. The Company has been formed for the object and purpose
of, and the nature of the business to be conducted and promoted by the Company
is, to carry on any lawful act or activities for which limited liability
companies may be organized under the Delaware LLC Act.

Section 2.06. Powers of the Company. The Company shall have the power and
authority to take any and all actions necessary, appropriate or advisable to or
for the furtherance of the purposes set forth in Section 2.05.

Section 2.07. Partnership Tax Status. The Members intend that the Company shall
be treated as a partnership for federal, state and local income tax purposes to
the extent such treatment is available, and agree to take (or refrain from
taking) such actions as may be necessary to receive and maintain such treatment
and refrain from taking any actions inconsistent thereof. The Members
acknowledge and agree that any Subsidiary of the Company that is classified as a
partnership or disregarded entity at the time of IPO will not be converted to
entity classified as a C corporation for federal income tax purposes.

Section 2.08. Regulation of Internal Affairs. The internal affairs of the
Company and the conduct of its business shall be regulated by this Agreement,
and to the extent not provided for herein, shall be determined by the Board. The
Board shall be responsible for the oversight of the Company’s operations and
overall performance and strategy, while the management of the day-to-day
operations of the business of the Company and the execution of business strategy
shall be the responsibility of the Officers and employees of the Company and its
Subsidiaries.

Section 2.09. Ownership of Property. Legal title to all Property conveyed to, or
held by, the Company or its Subsidiaries shall reside in the Company or its
Subsidiaries and shall be conveyed only in the name of the Company or its
Subsidiaries, and no Member or any other Person, individually, shall have any
ownership of such Property.

Section 2.10. Subsidiaries. The Company shall cause the business and affairs of
each of the Subsidiaries to be managed by the Board and the Officers and
employees of the Company in accordance with and in a manner consistent with this
Agreement.

ARTICLE III.

UNITS; MEMBERS; BOOKS AND RECORDS; REPORTS

Section 3.01. Units; Admission of Members.

(a) Immediately after the Effective Time, pursuant to the Master Transaction
Agreement, (i) the Company hereby establishes a new class of Common Units
consisting of one Voting Common Unit having the terms set forth herein, and
issues such Voting Common Unit to Pubco as set forth on Schedule A (the “Member
Schedule”) and (ii) the Company hereby establishes a new class of Nonvoting
Common Units having the terms set forth herein. All limited liability company
interests in the Company outstanding as of immediately prior to the Effective
Time, all of which are held by Holdings, shall be reclassified into 97,474,180
Nonvoting Common Units, and the Company hereby issues 39,428,571 Nonvoting
Common Units to Pubco, in each case, as set forth on the Member Schedule. The
Member Schedule shall be maintained by the Officers on behalf of the Company in
accordance with this Agreement, and the Board shall promptly deliver a copy of
the Member Schedule to any Member that so requests. When any Units or other
Equity Securities of the Company are issued, repurchased, redeemed, converted or
Transferred in accordance with this Agreement, the Member Schedule shall be
amended by the Officers to reflect such issuance, repurchase, redemption or
Transfer, the admission of Additional Members or Substitute Members and the
resulting Economic Percentage Interest of each Member. Following the date
hereof, no Person shall be admitted as a Member and no additional Units shall be
issued except as expressly provided herein.

 

11



--------------------------------------------------------------------------------

(b) The Board may cause the Company to authorize and issue from time to time
such additional Units or other Equity Securities of any type, class or series
and having the designations, preferences and/or special rights as may be
determined the Board. Such Units or other Equity Securities may be issued
pursuant to such agreements as the Board shall approve. When any such additional
Units or other Equity Securities are authorized and issued, the Member Schedule
and this Agreement shall be amended by the Board to reflect such additional
issuances.

Section 3.02. Substitute Members and Additional Members.

(a) No Transferee of any Units or Person to whom any Units are issued pursuant
to this Agreement shall be admitted as a Member hereunder or acquire any rights
hereunder, including any voting rights or the right to receive distributions and
allocations in respect of the Transferred or issued Units, as applicable, unless
(i) such Units are Transferred or issued in compliance with the provisions of
this Agreement (including Article VIII) and (ii) such Transferee or recipient
shall have executed and delivered to the Company such instruments as the Board
deems necessary or desirable, in its reasonable discretion, to effectuate the
admission of such Transferee or recipient as a Member and to confirm the
agreement of such Transferee or recipient to be bound by all of the terms and
provisions of this Agreement; provided, however, that Transfers which are
permitted pursuant to Section 8.02(c), Section 8.02(d), Section 8.02(e) and
Section 8.02(f) shall not be subject to clause (ii) of this sentence. Upon
complying with the immediately preceding sentence, without the need for any
further action of any Person, a Transferee or recipient shall be deemed admitted
to the Company as a Member. A Substitute Member shall enjoy the same rights, and
be subject to the same obligations, as the Transferor; provided that such
Transferor shall not be relieved of any obligation or liability hereunder
arising prior to the consummation of such Transfer but shall be relieved of all
future obligations with respect to the Units so Transferred. As promptly as
practicable after the admission of any Person as a Member, the books and records
of the Company shall be changed to reflect such admission of a Substitute Member
or Additional Member. In the event of any admission of a Substitute Member or
Additional Member pursuant to this Section 3.02(a), this Agreement shall be
deemed amended to reflect such admission, and any formal amendment of this
Agreement (including the Member Schedule) in connection therewith shall only
require execution by the Company and such Substitute Member or Additional
Member, as applicable, to be effective.

(b) If a Member shall Transfer all (but not less than all) of its Units, the
Member shall thereupon cease to be a Member of the Company.

Section 3.03. Accounting and Tax Information.

(a) Accounting Decisions and Reliance on Others. All decisions as to accounting
matters, except as otherwise specifically set forth herein, shall be made by the
Board or the Officers of the Company in accordance with this Agreement and
Applicable Law. In making such decisions, the Board and the Officers of the
Company may rely upon the advice of the independent accountants of the Company.

(b) Records and Accounting Maintained. The books and records of the Company
shall be kept, and the financial position and the results of its operations
recorded, in all material respects in accordance with United States generally
accepted accounting principles as in effect from time to time (“GAAP”) and in
accordance with Sections 6.1 and 6.2 of the Master Transaction Agreement. The
Fiscal Year of the Company shall be used for financial reporting and for federal
income tax purposes.

(c) Financial Reports. To the extent required under Applicable Law, the
Formation Documents or such other agreements by which the Company may be bound
from time to time or as otherwise determined by the Board, the books and records
of the Company shall be audited as of the end of each Fiscal Year by an
accounting firm selected by the Board.

 

12



--------------------------------------------------------------------------------

(d) Tax Returns.

(i) The Company shall timely prepare, or cause to be prepared by an accounting
firm selected by the Board, all federal, state, local and foreign tax returns
(including information returns) of the Company and its Subsidiaries, which may
be required by a jurisdiction in which the Company and its Subsidiaries operate
or conduct business for each year or period for which such returns are required
to be filed and shall cause such returns to be timely filed. Upon request of any
Member, the Company shall furnish to such Member a copy of each such tax return;

(ii) The Company shall furnish to each Member (a) as soon as reasonably
practical after the end of each Fiscal Year, all information concerning the
Company and its Subsidiaries required for the preparation of tax returns of such
Members (or any beneficial owner(s) of such Member), including a report
(including Schedule K-1) indicating each Member’s share of the Company’s taxable
income, gain, credits, losses and deductions for such year, in sufficient detail
to enable such Member to prepare its federal, state and other tax returns and
(b) as soon as reasonably possible after a request by such Member, such other
information concerning the Company and its Subsidiaries that is reasonably
requested by such Member for compliance with its tax obligations (or the tax
obligations of any beneficial owner(s) of such Member) or for tax planning
purposes; and

(iii) So long as it holds at least a 5% Economic Percentage Interest, Holdings
shall be entitled to review and comment on any tax returns or reports to be
prepared pursuant to this Section 3.03(d) at least sixty days prior to the due
date for the applicable tax return or report (including extensions). Holdings
shall notify the Company no later than thirty days after receipt of a tax return
or report of any changes recommended thereby to such return or report. The
Company shall consider in good faith all reasonable comments of Holdings to such
tax returns or reports. If the Company does not accept any such comment, the
Company shall notify Holdings, as applicable, of that fact. If within five days
of such notification, Holdings requests in writing a review of a rejected
comment, the Company shall cause its regular tax advisors to review the comment
and consult with Holdings. The determination of the tax advisors following such
review and consultation shall definitively determine the position taken on the
Company’s tax return or report.

(e) Inconsistent Positions. No Member shall take a position on its income tax
return with respect to any item of Company income, gain, deduction, loss or
credit that is different from the position taken on the Company’s income tax
return with respect to such item unless such Member notifies the Company of the
different position the Member desires to take and provides a tax opinion from a
nationally recognized advisor to the effect that the position adopted by the
Company is not supported by substantial authority.

Section 3.04. Books and Records. The Company shall keep full and accurate books
of account and other records of the Company at its principal executive office or
at such other location determined by the Board. No Member (other than, so long
as each holds an interest in the Company, Pubco and Holdings) shall have any
right to inspect the books and records of the Company or any of its
Subsidiaries.

 

13



--------------------------------------------------------------------------------

ARTICLE IV.

PUBCO OWNERSHIP; RESTRICTIONS ON PUBCO STOCK

Section 4.01. Pubco Ownership.

(a) If at any time Pubco issues a share of Class A Common Stock or any other
Equity Security of Pubco entitled to any economic rights (including, without
limitation, in the IPO or pursuant to equity compensation plans or outstanding
options, rights, warrants or other awards thereunder or pursuant to Share
Settlements of Redemptions under Article IX) (an “Economic Pubco Security”) with
regard thereto (not including, for the avoidance of doubt, the Class B Common
Stock or other Equity Security of Pubco not entitled to any economic rights with
respect thereto), (i) the Company shall issue to Pubco one Nonvoting Common Unit
(if Pubco issues a share of Class A Common Stock) or such other Equity Security
of the Company (if Pubco issues an Economic Pubco Security other than Class A
Common Stock) corresponding to the Economic Pubco Security, and with
substantially the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Economic Pubco Security and (ii) the net proceeds received by Pubco with respect
to the corresponding Economic Pubco Security, if any, shall be concurrently
contributed to the Company; provided, however, that if Pubco issues any Economic
Pubco Securities, some or all of the net proceeds of which are to be used to
fund expenses or other obligations of Pubco for which Pubco would be permitted a
distribution pursuant to Section 5.03(c), then Pubco shall not be required to
transfer such net proceeds to the Company which are used or will be used to fund
such expenses or obligations (but the Capital Account of Pubco shall be
increased by the amount of such net proceeds not contributed to the Company),
and provided, further, that if Pubco issues any shares of Class A Common Stock
in order to purchase or fund the purchase from a Non-Pubco Member of a number of
Nonvoting Common Units or to purchase or fund the purchase of shares of Class A
Common Stock, in each case equal to the number of shares of Class A Common Stock
issued (including, in each case, by way of exchange), then the Company shall not
issue any new Nonvoting Common Units in connection therewith and Pubco shall not
be required to transfer such net proceeds to the Company (it being understood
that such net proceeds shall instead be transferred to the Person from which
such purchase was made).

(b) Notwithstanding Section 4.01(a), this Article IV shall not apply (i) to the
issuance and distribution to holders of shares of Pubco Common Stock of rights
to purchase Equity Securities of Pubco under a “poison pill” or similar
stockholders rights plan (it being understood that upon a Redemption, such
Class A Common Stock will be issued together with a corresponding right) or
(ii) to the issuance under Pubco’s employee benefit plans or directors’
compensation plan of any warrants, options or other rights to acquire Equity
Securities of Pubco or rights or property that may be converted into or settled
in Equity Securities of Pubco, but shall in each of the foregoing cases apply to
the issuance of Equity Securities of Pubco in connection with the exercise or
settlement of such rights, warrants, options or other rights or property.

Section 4.02. Restrictions on Pubco Common Stock.

(a) Except as otherwise determined by the Board in accordance with
Section 4.02(d), (i) the Company may not issue any additional Nonvoting Common
Units to Pubco or any of its Subsidiaries unless substantially simultaneously
therewith, Pubco or such Subsidiary issues or sells an equal number of shares of
Class A Common Stock to another Person and (ii) the Company may not issue any
other Equity Securities of the Company to Pubco or any of its Subsidiaries
unless substantially simultaneously therewith, Pubco or such Subsidiary issues
or sells, to another Person, an equal number of shares of a new class or series
of Equity Securities of Pubco or such Subsidiary with substantially the same
rights to dividends and distributions (including dividends and distributions
upon liquidation) and other economic rights as those of such Equity Securities
of the Company.

 

14



--------------------------------------------------------------------------------

(b) Except as otherwise determined by the Board in accordance with
Section 4.02(d), (i) Pubco or any of its Subsidiaries may not redeem, repurchase
or otherwise acquire any shares of Class A Common Stock unless substantially
simultaneously therewith the Company redeems, repurchases or otherwise acquires
from Pubco an equal number of Nonvoting Common Units for the same price per
security (or, if Pubco uses funds received from prior distributions from the
Company or other funds available to Pubco that were not provided by the Company
or the net proceeds from an issuance of shares of Class A Common Stock to fund
such redemption, repurchase or acquisition, then the Company shall cancel an
equal number of Nonvoting Common Units for no consideration) and (ii) Pubco or
any of its Subsidiaries may not redeem or repurchase any other Equity Securities
of Pubco unless substantially simultaneously therewith, the Company redeems or
repurchases from Pubco an equal number of Equity Securities of the Company of a
corresponding class or series with substantially the same rights to dividends
and distributions (including dividends and distributions upon liquidation) or
other economic rights as those of such Equity Securities of Pubco for the same
price per security (or, if Pubco uses funds received from distributions from the
Company or the net proceeds from an issuance of Equity Securities other than
Class A Common Stock to fund such redemption, repurchase or acquisition, then
the Company shall cancel an equal number of its corresponding Equity Securities
for no consideration). Except as otherwise determined by the Board in accordance
with Section 4.02(d): (x) the Company may not redeem, repurchase or otherwise
acquire Nonvoting Common Units from Pubco or any of its Subsidiaries unless
substantially simultaneously therewith Pubco or such Subsidiary redeems,
repurchases or otherwise acquires an equal number of shares of Class A Common
Stock for the same price per security from holders thereof (except that if the
Company cancels Nonvoting Common Units for no consideration as described in
Section 4.02(b)(i), then the price per security need not be the same) and
(y) the Company may not redeem, repurchase or otherwise acquire any other Equity
Securities of the Company from Pubco or any of its Subsidiaries unless
substantially simultaneously therewith Pubco or such Subsidiary redeems,
repurchases or otherwise acquires for the same price per security an equal
number of Equity Securities of Pubco of a corresponding class or series with
substantially the same rights to dividends and distributions (including
dividends and distributions upon liquidation) and other economic rights as those
of such Equity Securities of Pubco (except that if the Company cancels Equity
Securities for no consideration as described in Section 4.02(b)(ii), then the
price per security need not be the same). Notwithstanding the immediately
preceding sentence, if any consideration payable to Pubco in connection with the
exercise of options or warrants issued for shares of Class A Common Stock
consists (in whole or in part) of shares or other Equity Securities of Pubco
(including, for the avoidance of doubt, in connection with the cashless or net
exercise of an option or warrant), then the redemption or repurchase of the
corresponding Nonvoting Common Units or other Equity Securities of the Company
shall be effectuated in a substantially equivalent manner (except if the Company
cancels Nonvoting Common Units or other Equity Securities for no consideration
as described in this Section 4.02(b)).

(c) The Company shall not in any manner effect any subdivision (by any stock or
unit split, stock or unit dividend or distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
or unit split, reclassification, reorganization, recapitalization or otherwise)
of the outstanding Nonvoting Common Units unless accompanied by a substantively
identical subdivision or combination, as applicable, of the outstanding Class A
Common Stock, with corresponding changes made with respect to any other
exchangeable or convertible securities. Pubco shall not in any manner effect any
subdivision (by any stock or unit split, stock or unit dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock or unit split, reclassification, reorganization,
recapitalization or otherwise) of the outstanding Class A Common Stock unless
accompanied by a substantively identical subdivision or combination of the
outstanding Nonvoting Common Units, with corresponding changes made with respect
to any other exchangeable or convertible securities.

 

15



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Article IV:

(i) if at any time the Board shall determine that any debt instrument of Pubco,
the Company or its Subsidiaries shall not permit Pubco or the Company to comply
with the provisions of Section 4.02(a) or Section 4.02(b) in connection with the
issuance, redemption or repurchase of any shares of Class A Common Stock or
other Equity Securities of Pubco or any of its Subsidiaries or any Units or
other Equity Securities of the Company, then the Board may in good faith
implement an economically equivalent alternative arrangement without complying
with such provisions; provided that such arrangement shall also be subject to
the prior written consent (not to be unreasonably withheld) of Holdings, so long
as it holds at least a 10% Economic Percentage Interest; and

(ii) if (x) Pubco incurs any indebtedness and desires to transfer the proceeds
of such indebtedness to the Company and (y) Pubco is unable to lend the proceeds
of such indebtedness to the Company on an equivalent basis because of
restrictions in any debt instrument of Pubco, the Company or its Subsidiaries,
then notwithstanding Section 4.02(a) or Section 4.02(b), the Board may in good
faith implement an economically equivalent alternative arrangement in connection
with the transfer of proceeds to the Company using non-participating preferred
Equity Securities of the Company without complying with such provisions;
provided that such arrangement shall also be subject to the prior written
consent (not to be unreasonably withheld) of Holdings, so long as it holds at
least a 10% Economic Percentage Interest.

ARTICLE V.

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; DISTRIBUTIONS; ALLOCATIONS

Section 5.01. Capital Contributions.

(a) From and after the date hereof, no Member shall have any obligation to the
Company, to any other Member or to any creditor of the Company to make any
further Capital Contribution, except as expressly provided in Section 4.01(a) or
Section 9.02.

(b) Except as expressly provided herein, no Member, in its capacity as a Member,
shall have the right to receive any cash or any other property of the Company.

Section 5.02. Capital Accounts.

(a) Maintenance of Capital Accounts. The Company shall maintain a Capital
Account for each Economic Member on the books of the Company in accordance with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv) and, to the
extent consistent with such provisions, the following provisions:

(i) Each Economic Member listed on the Member Schedule shall be credited with
the Formation Date Capital Account Balance set forth on the Member Schedule. The
Member Schedule shall be amended after the closing of the IPO and from time to
time (without the consent or approval of any Member) to reflect adjustments to
the Economic Members’ Capital Accounts made in accordance with
Section 5.02(a)(ii), Section 5.02(a)(iii), Section 5.02(a)(iv), Section 5.02(c)
or otherwise.

(ii) To each Economic Member’s Capital Account there shall be credited: (A) such
Economic Member’s Capital Contributions (without duplication for any amounts
credited to such Member’s Capital Account under Section 5.02(a)(i)), (B) such
Member’s distributive share of Net Income and any item in the nature of income
or gain that is allocated pursuant to Section 5.04 and (C) the amount of any
Company liabilities assumed by such Member or that are secured by any Property
distributed to such Member.

 

16



--------------------------------------------------------------------------------

(iii) To each Economic Member’s Capital Account there shall be debited: (A) the
amount of money and the Carrying Value of any Property distributed to such
Member pursuant to any provision of this Agreement, (B) such Member’s
distributive share of Net Loss and any items in the nature of expenses or losses
that are allocated to such Member pursuant to Section 5.04 and (C) the amount of
any liabilities of such Member assumed by the Company or that are secured by any
Property contributed by such Member to the Company.

(iv) In determining the amount of any liability for purposes of
Section 5.02(a)(ii) and Section 5.02(a)(iii) there shall be taken into account
Section 752(c) of the Code and any other applicable provisions of the Code and
the Treasury Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b) and shall be interpreted and applied in a manner
consistent with such Treasury Regulations. In the event that the Board shall
reasonably determine that it is prudent to modify the manner in which the
Capital Accounts or any debits or credits thereto are maintained (including
debits or credits relating to liabilities that are secured by contributed or
distributed Property or that are assumed by the Company or the Members), the
Board may make such modification so long as such modification will not have any
effect on the amounts distributed to any Person pursuant to Article XI upon the
dissolution of the Company. The Board also shall (i) make any adjustments that
are necessary or appropriate to maintain equality between Capital Accounts of
the Members and the amount of capital reflected on the Company’s balance sheet,
as computed for book purposes, in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(g), and (ii) make any appropriate modifications in the
event unanticipated events might otherwise cause this Agreement not to comply
with Treasury Regulations Section 1.704-1(b).

(b) Succession to Capital Accounts. In the event any Person becomes a Substitute
Member in accordance with the provisions of this Agreement, such Substitute
Member shall succeed to the Capital Account of the former Member (the
“Transferor Member”) to the extent such Capital Account relates to the
Transferred Units.

(c) Adjustments of Capital Accounts. The Company shall revalue the Capital
Accounts of the Members in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) (a “Revaluation”) at the following times:
(i) immediately prior to the contribution of more than a de minimis amount of
money or other property to the Company by a new or existing Member as
consideration for one or more Units; (ii) the distribution by the Company to a
Member of more than a de minimis amount of property in respect of one or more
Units; (iii) the issuance by the Company of more than a de minimis amount of
Units as consideration for the provision of services to or for the benefit of
the Company (as described in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f)(5)(iii)) and (iv) the liquidation of the Company
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g);
provided, however, that adjustments pursuant to clauses (i), (ii) and
(iii) above shall be made only if the Board reasonably determines that such
adjustments are necessary or appropriate to reflect the relative economic
interest of the Members.

(d) Withdrawal/Distribution Limitations. No Member shall be entitled to withdraw
capital or receive distributions except as specifically provided herein. A
Member shall have no obligation to the Company, to any other Member or to any
creditor of the Company to restore any negative balance in the Capital Account
of such Member. Except as expressly provided elsewhere herein, no interest shall
be paid on the balance in any Member’s Capital Account.

(e) Per Unit Determination. Whenever it is necessary for purposes of this
Agreement to determine a Member’s Capital Account on a per Unit basis, such
amount shall be determined by dividing the Capital Account of such Member
attributable to the applicable class of Units held of record by such Member by
the number of Units of such class held of record by such Member.

 

17



--------------------------------------------------------------------------------

Section 5.03. Amounts and Priority of Distributions.

(a) Distributions Generally. Except as otherwise provided in Section 11.02,
distributions shall be made to the Economic Members as set forth in this
Section 5.03, at such times and in such amounts as the Board, in its sole
discretion, shall determine; provided, however, that no distribution will be
made hereunder to the extent such distribution would have the effect of
rendering the Company insolvent. For purposes of the foregoing sentence,
“insolvent” means the inability of the Company to pay its debts as they become
due in the usual course of business. For the avoidance of doubt, the Voting
Member shall not be entitled to receive any distributions hereunder in its
capacity as Voting Member.

(b) Distributions to the Members. Subject to Section 5.03(e), at such times and
in such amounts as the Board, in its sole discretion, shall determine,
distributions shall be made to the Economic Members in proportion to their
respective Economic Percentage Interests.

(c) Pubco Distributions. Notwithstanding the provisions of Section 5.03(b), the
Board, in its sole discretion, may authorize that cash be paid to Pubco (which
payment shall be made without pro rata distributions to the other Members) in
exchange for the redemption, repurchase or other acquisition of Nonvoting Common
Units held by Pubco to the extent that such cash payment is used to redeem,
repurchase or otherwise acquire an equal number of shares of Class A Common
Stock in accordance with Section 4.02(b). For the avoidance of doubt,
distributions made under this Section 5.03(c) may not be used to pay or
facilitate dividends or distributions on the Pubco Common Stock and must be used
solely for the express purpose set forth under this Section 5.03(c).

(d) Distributions in Kind. Any distributions to the Economic Members in kind
shall be made at such times and in such amounts as the Board, in its sole
discretion, shall determine based on their fair market value, as determined by
the Board, in the same proportions as if distributed in accordance with
Section 5.03(b), with all Economic Members participating in proportion to their
respective Economic Percentage Interests. If cash and property are to be
distributed in kind simultaneously, the Company shall distribute such cash and
property in kind in the same proportion to each Economic Member.

(e) Tax Distributions. Notwithstanding any other provision of this Section 5.03
to the contrary, to the extent permitted by Applicable Law and consistent with
the Company’s obligations to its creditors as reasonably determined by the
Board, the Company, subject to availability of sufficient cash, shall make
quarterly cash distributions by wire transfer of immediately available funds
pursuant to this Section 5.03(e) to each Economic Member pro rata, in accordance
with the Member’s Economic Percentage Interest, at least two Business Days prior
to the date on which any U.S. federal corporate estimated tax payments are due,
until each Member has received an amount at least equal to its Assumed Tax
Liability, if any, less the amounts previously distributed under Section 5.03 in
the then-current taxable year (or portion thereof); provided that none of the
Company, the Board or any Manager, officer or employee of the Company shall have
any liability to any Member in connection with any underpayment of estimated
taxes, so long as cash distributions are made in accordance with this
Section 5.03(e) and the Assumed Tax Liability is determined as provided in the
definition of Assumed Tax Liability. For the avoidance of doubt, Tax
Distributions shall be made to all Members on a pro rata basis in accordance
with their Economic Percentage Interests, notwithstanding the differing actual
tax liabilities of such Members. If, on a Tax Distribution date, there are
insufficient funds on hand to distribute to the Members the full amount of the
Tax Distributions to which such Members are

 

18



--------------------------------------------------------------------------------

otherwise entitled, Tax Distributions pursuant to this Section 5.03(e) shall be
made to the Members to the extent of available funds in proportion to the
amounts that would be otherwise distributable under this Section 5.03(e), and
the Company shall make future Tax Distributions as soon as funds become
available sufficient to pay the remaining portion of the Tax Distributions to
which such Members are otherwise entitled.

(f) Assignment. Holdings shall have the right to assign to any Transferee of
Nonvoting Common Units, pursuant to a Transfer made in compliance with this
Agreement, the right to receive any portion of the amounts distributable or
otherwise payable to Holdings pursuant to Section 5.03(b).

Section 5.04. Allocations.

(a) Net Income and Net Loss. Except as otherwise provided in this Agreement, and
after giving effect to the special allocations set forth in Section 5.04(b),
Section 5.04(c) and Section 5.04(d), Net Income and Net Loss (and, to the extent
necessary, individual items of income, gain, loss, deduction or credit) of the
Company shall be allocated among the Economic Members in a manner such that the
Capital Account of each Economic Member, immediately after making such
allocation, is, as nearly as possible, equal to (i) the distributions that would
be made to such Economic Member pursuant to Section 5.03(b) if the Company were
dissolved, its affairs wound up and its assets sold for cash equal to their
Carrying Value, all Company liabilities were satisfied (limited with respect to
each nonrecourse liability to the Carrying Value of the assets securing such
liability), and the net assets of the Company were distributed, in accordance
with Section 5.03(b), to the Economic Members immediately after making such
allocation minus (ii) such Economic Member’s share of Company Minimum Gain and
Member Nonrecourse Debt Minimum Gain, computed immediately prior to the
hypothetical sale of assets.

(b) Special Allocations. The following special allocations shall be made in the
following order:

(i) Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article V, if there is a net decrease in Company Minimum Gain during any Fiscal
Year, each Economic Member shall be specially allocated items of Company income
and gain for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to such Economic Member’s share of the net decrease in Company
Minimum Gain, determined in accordance with Treasury Regulations
Section 1.704-2(g). Allocations pursuant to the immediately preceding sentence
shall be made in proportion to the respective amounts required to be allocated
to each Economic Member pursuant thereto, and shall be calculated so as to
result in the smallest and non-duplicative minimum gain chargebacks. The items
to be so allocated shall be determined in accordance with Treasury Regulations
Section 1.704-2(f)(6) and 1.704-2(j)(2). This Section 5.04(b)(i) is intended to
comply with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

(ii) Member Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Article V, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Fiscal Year, each Economic
Member who has a share of the Member Nonrecourse Debt Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Treasury
Regulations Section 1.704-2(i)(5), shall be specially allocated items of Company
income and gain for such Fiscal Year (and, if necessary, subsequent Fiscal
Years) in an amount equal to such Economic Member’s share of the net decrease in
Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Treasury Regulations Section 1.704-2(i)(4).

 

19



--------------------------------------------------------------------------------

Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Economic Member pursuant
thereto. The items to be so allocated shall be determined in accordance with
Treasury Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This
Section 5.04(b)(ii) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

(iii) Qualified Income Offset. In the event any Economic Member unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
Section 1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be
specially allocated to such Economic Member in an amount and manner sufficient
to eliminate, to the extent required by the Treasury Regulations, the Adjusted
Capital Account Deficit of the Economic Member as promptly as possible; provided
that an allocation pursuant to this Section 5.04(b)(iii) shall be made only if
and to the extent that the Economic Member would have an Adjusted Capital
Account Deficit after all other allocations provided for in this Article V have
been tentatively made as if this Section 5.04(b)(iii) were not in this
Agreement.

(iv) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
specially allocated to the Members in a manner determined by the Board
consistent with Treasury Regulations Sections 1.704-2(b) and 1.704-2(c).

(v) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Economic Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Treasury
Regulations Sections 1.704-2(i)(1) and 1.704-2(j)(1).

(vi) Section 754 Adjustments. (A) To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Sections 734(b) or 743(b) of the Code
is required pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) to
be taken into account in determining Capital Accounts as a result of a
distribution other than in liquidation of an Economic Member’s interest in the
Company, the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the basis of such asset) or loss (if the adjustment
decreases the basis of such asset) from the disposition of the asset and shall
be taken into account for purposes of computing Net Income and Net Loss. (B) To
the extent an adjustment to the adjusted tax basis of any Company asset pursuant
to Sections 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulations Sections 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as the result of a
distribution to an Economic Member in complete liquidation of such Economic
Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to such Economic Members in accordance
with their interests in the Company in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Economic Member to whom such
distribution was made in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(c) Curative Allocations. The allocations set forth in
Section 5.04(b)(i) through Section 5.04(b)(vi) and Section 5.04(d) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Economic Members that, to the
extent possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section 5.04(c). Therefore,
notwithstanding any other provision of this Article V (other than the Regulatory
Allocations), the Board shall make such offsetting special allocations of
Company income,

 

20



--------------------------------------------------------------------------------

gain, loss or deduction in whatever manner it determines appropriate so that,
after such offsetting allocations are made, each Economic Member’s Capital
Account balance is, to the extent possible, equal to the Capital Account balance
such Economic Member would have had if the Regulatory Allocations were not part
of this Agreement and all Company items were allocated pursuant to
Section 5.04(a).

(d) Loss Limitation. Net Loss (or individual items of loss or deduction)
allocated pursuant to Section 5.04 shall not exceed the maximum amount of Net
Loss (or individual items of loss or deduction) that can be allocated without
causing any Economic Member to have an Adjusted Capital Account Deficit at the
end of any Fiscal Year. In the event some but not all of the Economic Members
would have Adjusted Capital Account Deficits as a consequence of an allocation
of Net Loss (or individual items of loss or deduction) pursuant to Section 5.04,
the limitation set forth in this Section 5.04(d) shall be applied on a Member by
Member basis and Net Loss (or individual items of loss or deduction) not
allocable to any Economic Member as a result of such limitation shall be
allocated to the other Economic Members in accordance with the positive balances
in such Economic Members’ Capital Accounts so as to allocate the maximum
permissible Net Loss to each Economic Member under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d). Any reallocation of Net Loss pursuant to this
Section 5.04(d) shall be subject to chargeback pursuant to the curative
allocation provision of Section 5.04(c).

Section 5.05. Other Allocation Rules.

(a) Interim Allocations Due to Percentage Adjustment. If an Economic Percentage
Interest is the subject of a Transfer or the Economic Members’ interests in the
Company change pursuant to the terms of this Agreement during any Fiscal Year,
the amount of Net Income and Net Loss (or items thereof) to be allocated to the
Economic Members for such entire Fiscal Year shall be allocated to the portion
of such Fiscal Year which precedes the date of such Transfer or change (and if
there shall have been a prior Transfer or change in such Fiscal Year, which
commences on the date of such prior Transfer or change) and to the portion of
such Fiscal Year which occurs on and after the date of such Transfer or change
(and if there shall be a subsequent Transfer or change in such Fiscal Year,
which precedes the date of such subsequent Transfer or change) in accordance
with Section 706 of the Code and the Treasury Regulations promulgated thereunder
as determined by the Board and the amounts of the items so allocated to each
such portion shall be credited or charged to the Members, with the consent of
Holdings (so long as it remains a Member), in accordance with Section 5.04 as in
effect during each such portion of the Fiscal Year in question.

(b) Tax Allocations. In accordance with Section 704(c) of the Code and the
Treasury Regulations promulgated thereunder, income, gain, loss and deduction
with respect to any Property contributed to the capital of the Company and with
respect to reverse Code Section 704(c) allocations described in Treasury
Regulations Section 1.704-3(a)(6) shall, solely for tax purposes, be allocated
among the Members so as to take account of any variation between the adjusted
basis of such Property to the Company for federal income tax purposes and its
initial Carrying Value or its Carrying Value determined pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(f) (computed in accordance with the
definition of Carrying Value) using the traditional allocation method under
Treasury Regulations Section 1.704-3(b). The Company shall make curative
allocations of the resulting tax gain or loss from the sale or disposition of
any Property in a manner that is intended to offset the effect of the cumulative
amount of any “ceiling rule limitations” with respect to allocations of
depreciation or amortization deductions in respect of such Property in the
current and all prior Fiscal Years, as outlined in Treasury Regulations
Section 1.704-3(c)(3).

 

21



--------------------------------------------------------------------------------

(c) Any elections or other decisions relating to such allocations shall be made
by the Board in any manner that reasonably reflects the purpose and intention of
this Agreement. Allocations pursuant to this Section 5.05(b), Section 704(c) of
the Code (and the principles thereof) and Treasury Regulations
Section 1.704-1(b)(4)(i) are solely for purposes of federal, state and local
taxes and shall not affect, or in any way be taken into account in computing,
any Economic Member’s Capital Account or share of Net Income, Net Loss, other
items or distributions pursuant to any provision of this Agreement. To the
extent permissible under Applicable Law, the Board shall allocate the
“nonrecourse liabilities” of the Company for purposes of Treasury Regulations
Section 1.752-3(a) in a manner that avoids the recognition by the Economic
Members of gain pursuant to Section 731(a) of the Code or reduces the aggregate
recognition of such gain by the Economic Members for the relevant Fiscal Year,
provided that such allocation shall be subject to the approval of Holdings (such
approval not to be unreasonably withheld, conditioned or delayed).

Section 5.06. Tax Withholding; Withholding Advances.

(a) Tax Withholding.

(i) If requested by the Company, each Economic Member shall, if able to do so,
deliver to the Company: (A) an affidavit, in a form satisfactory to the Company,
that the applicable Economic Member (or its partners, as the case may be) is not
subject to withholding under the provisions of any federal, state, local,
foreign or other law (including under the Centralized Partnership Audit Regime
and Section 1446(f) of the Code); (B) any certificate that the Company may
reasonably request with respect to any such laws; and/or (C) any other form or
instrument reasonably requested by the Company relating to any Economic Member’s
status under such law. In the event that an Economic Member fails or is unable
to deliver to the Company an affidavit described in subclause (A) of this clause
(i), the Company may withhold amounts from such Economic Member in accordance
with Section 5.06(b).

(ii) After receipt of a written request of any Economic Member, the Company
shall provide such information to such Economic Member and take such other
action as may be reasonably necessary to assist such Economic Member in making
any necessary filings, applications or elections to obtain any available
exemption from, or any available refund of, any withholding imposed by any
taxing authority with respect to amounts distributable or items of income
allocable to such Economic Member hereunder to the extent not adverse to the
Company or any Member. In addition, the Company shall, at the request of any
Economic Member, make or cause to be made any such filings, applications or
elections referred to in the preceding sentence; provided that any such
requesting Economic Member shall cooperate with the Company with respect to any
such filing, application or election to the extent reasonably determined by the
Company and that any filing fees, taxes or other out-of-pocket expenses
reasonably incurred and related thereto shall be paid and borne by such
requesting Economic Member or, if there is more than one requesting Economic
Member, by such requesting Economic Members in accordance with their Relative
Percentage Interests.

(b) Withholding Advances. To the extent the Company is required by Applicable
Law to withhold or to otherwise make tax payments on behalf of or with respect
to any Economic Member (e.g., backup withholding, or withholding (or deduction
from amounts otherwise due to such Member under this Agreement) of amounts due
under the Centralized Partnership Audit Regime or Section 1446(f) of the Code)
(“Withholding Advances”), the Company may withhold or deduct from amounts
otherwise due under this Agreement such amounts and make such tax payments as so
required.

(c) Repayment of Withholding Advances. All Withholding Advances made on behalf
of an Economic Member, plus interest thereon at a rate equal to the Prime Rate
as of the date of such Withholding Advances plus 2.0% per annum, shall (i) be
paid on demand by the Economic Member on whose behalf such Withholding Advances
were made (it being understood that no such payment shall increase such Member’s
Capital Account), or (ii) with the consent of the Board, be repaid by reducing
the

 

22



--------------------------------------------------------------------------------

amount of the current or next succeeding distribution or distributions that
would otherwise have been made to such Economic Member or, if such distributions
are not sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Economic Member. Whenever repayment of a Withholding
Advance by an Economic Member is made as described in clause (ii) of this
Section 5.06(c), for all other purposes of this Agreement, such Economic Member
shall be treated as having received all distributions (whether before or upon
any Dissolution Event) unreduced by the amount of such Withholding Advance and
interest thereon.

(d) Withholding Advances — Reimbursement of Liabilities. Each Economic Member
hereby agrees to reimburse the Company for any liability with respect to
Withholding Advances (including interest thereon) required or made on behalf of
or with respect to such Economic Member (including penalties imposed with
respect thereto).

(e) Survival. The provisions of this Section 5.06, including any obligations
arising therefrom, shall survive the dissolution of the Company or the
termination of the Member’s interest in the Company and shall remain binding on
the Member.

ARTICLE VI.

CERTAIN TAX MATTERS

Section 6.01. Partnership Representative.

(a) Initial Partnership Representative. The Board shall designate the
Partnership Representative (and if the Partnership Representative is an entity,
an individual to serve as the Designated Individual) of the Company.

(b) Authority. Notwithstanding anything to the contrary herein, all decisions
and all actions, including the making of (and decision not to make) elections,
that the Partnership Representative is authorized to make or do under the
Centralized Partnership Audit Regime or this Agreement may be made by the
Partnership Representative only as directed by the Board. The Partnership
Representative shall keep the Board fully and timely informed by written notice
of any pending or threatened tax action, investigation, claim, controversy or
other proceedings involving the Company (each, an “Audit”), as well as the
commencement of any Audit, the current developments and status of any Audit and
the availability of elections, options and different possible actions involving
any Audit. Each Member shall fully and timely cooperate with the Partnership
Representative for purposes of carrying out the Partnership Representative’s
duties as set forth under the Centralized Partnership Audit Regime. The
Partnership Representative shall keep each Member informed of all administrative
and judicial tax proceedings; provided, however, that in no event shall the
Partnership Representative settle any Audit (i) that could reasonably be
expected to have a significant adverse effect on Pubco without the consent (not
to be unreasonably withheld) of Pubco and (ii) without the consent of Holdings
if such settlement relates to the treatment of Holdings’ transfer of assets and
liabilities to the Company. In addition, the Company shall, upon reasonable
request by the Members, cooperate and provide information and access to books
and records as is necessary or desirable to assist Members in connection with
any Audit related to income of the Company.

(c) Elections/Adjustments. The Partnership Representative shall have the right
to make an annual election under Section 6221(b) of the Code (if eligible) on
the Company’s tax return or in connection with an audit, an election under
Section 6226 of the Code. If an election under Section 6226 of the Code is made,
the Partnership Representative shall furnish to each Member for the year under
Audit a statement of the Member’s share of the Member’s assessment as set forth
in the Notice of Final Partnership Administrative Adjustment, and each Member
shall take such adjustment into account as required under Section 6226(b) of the
Code. If the Partnership Representative elects to apply the

 

23



--------------------------------------------------------------------------------

procedures set forth in Section 6225(c)(2)(A) of the Code (the “amended return
option”) or Section 6225(c)(2)(B) of the Code (the “pull in option”), each
Member agrees (i) to cooperate with, and to provide on a timely basis to the
Partnership Representative, all information required to comply with either the
amended return option or the pull in option, and (ii) upon the request of the
Partnership Representative, to file any amended U.S. federal income tax return
and pay any tax due in connection with such tax return in accordance with
Section 6225(c) of the Code (as determined in the Board’s reasonable discretion,
taking into account relevant factors) within ten calendar days prior to the date
the amount is owed to the IRS (which amount shall not be treated as a Capital
Contribution); provided, however, that in no event shall Holdings or Pubco be
required to file any such amended U.S. federal income tax return without its
prior written consent.

(d) Expenses. Any direct or indirect cost incurred by the Partnership
Representative, acting in its capacity as such, shall be deemed costs and
expenses of the Company, and the Company shall reimburse the Partnership
Representative for such amounts.

(e) Survival. The provisions of this Section 6.01, including any obligations
arising therefrom, shall survive the termination of the Company or the
termination of the Member’s interest in the Company and shall remain binding on
the Member, the Board, and the Company for the period of time necessary to
resolve with the IRS or other federal, state or applicable local tax agency any
and all tax matters relating to the Company for taxable years that are subject
to the Centralized Partnership Audit Regime.

Section 6.02. Section 754 Election. The Company and each of its Subsidiaries
that is treated as a partnership for U.S. federal income tax purposes shall have
in effect an election under Section 754 of the Code (and a corresponding
election under state and local law, as applicable) for each taxable year, and
the Board shall not take any action to revoke such election.

ARTICLE VII.

MANAGEMENT OF THE COMPANY

Section 7.01. Establishment of the Board. A board of managers of the Company
(the “Board”) is hereby established and shall be comprised of natural Persons
(each, a “Manager”) who shall be appointed in accordance with the provisions of
Section 7.02. No Manager need be a Member. Except as otherwise specifically set
forth in this Agreement, each member of the Board shall be deemed to be a
“manager” for purposes of applying the Delaware LLC Act. Except as expressly
provided in this Agreement or the Delaware LLC Act, none of the Members shall
have management authority or rights over the Company or its Subsidiaries. The
Board and the Officers of the Company are, to the extent of their respective
rights and powers set forth in this Agreement, agents of the Company for the
purpose of the Company’s and its Subsidiaries’ business, and the actions of the
Board and the Officers of the Company, taken in accordance with such rights and
powers shall bind the Company (and none of the Members shall have such right).
The Board shall be responsible for the oversight of the Company’s operations and
overall performance and strategy, while the management of the day-to-day
operations of the business of the Company and the execution of business strategy
shall be the responsibility of the Officers and employees of the Company and the
officers and employees of its Subsidiaries. Except as expressly provided in this
Agreement, the Board shall have all necessary powers to carry out the purposes,
business and objectives of the Company and its Subsidiaries. The Board may
delegate to Members, employees, Officers or agents of the Company or any
Subsidiary in its discretion the authority to sign agreements and other
documents on behalf of the Company or any Subsidiary.

 

24



--------------------------------------------------------------------------------

Section 7.02. Board Composition; Vacancies.

(a) The number of Managers constituting the Board shall be fixed by the Voting
Member from time to time, but shall not be less than five nor more than twelve
members. Any vacancies in the Board that occur for any reason, including
vacancies that occur by reason of an increase in the number of Managers, may be
filled only by the Voting Member.

(b) The Managers shall elect one of the members of the Board to be chairperson
of the Board. The chairperson shall preside at all meetings of the Board, unless
absent from such meeting, in which case, if there is a quorum, the Managers
present may elect another Manager to preside at such meeting.

Section 7.03. Removal; Resignation. A Manager may be removed at any time, with
or without cause, by the Voting Member. A Manager may resign at any time from
the Board by delivering his or her written resignation to the Board. Any such
resignation shall be effective upon receipt thereof unless it is specified to be
effective at some other time or upon the occurrence of some other event. The
Board’s acceptance of a resignation shall not be necessary to make it effective.

Section 7.04. Meetings.

(a) Regular meetings of the Board shall be held on such days and at such times
and places either within or without the State of Delaware as shall from time to
time be fixed by the chairperson of the Board. Notice of such regular meetings
need not be given. Special meetings of the Board may be held at any day, time
and place, within or without the State of Delaware, upon the call of the
chairperson of the Board or the president or other chief executive officer of
the Company, by oral, written, e-mail or other electronically transmitted notice
duly given, sent or mailed to each Manager, at such Manager’s last known
address, not less than twenty-four hours before such meeting; provided, however,
that any Manager may, at any time, in writing or by e-mail or other electronic
transmission, waive notice of any meeting at which he or she may not be or may
not have been present. Attendance of a Manager at any meeting shall constitute a
waiver of notice of the meeting, except where a Manager attends a meeting for
the sole and express purpose of objecting to the transaction of any business
because the meeting is not lawfully called or convened. Neither the business to
be transacted at, nor the purpose of, any meeting of the Board need be specified
in the notice or waiver of notice of such meeting. Rules of procedure for the
conduct of such meetings may be adopted by resolution of the Board.

(b) Members of the Board or of any committee designated by the Board may
participate in a meeting of the Board or committee by means of conference
telephone or similar communications equipment whereby all persons participating
in the meeting can hear each other, and participation in a meeting in this
manner shall constitute presence in person at the meeting.

(c) Each Manager shall have one vote on all matters submitted to the Board or
any committee thereof.

Section 7.05. Action By Written Consent. Notwithstanding anything herein to the
contrary, any action required or permitted to be taken at any meeting of the
Board or of any committee thereof may be taken without a meeting if a majority
of the Managers or the majority of the members of such committee, as the case
may be, execute a consent thereto in writing, or by electronic transmission,
setting forth the action so taken. Such consent shall have the same force and
effect as a vote at a meeting where a quorum was present and shall be filed with
the minutes of proceedings of the Board or such committee, as applicable.

 

25



--------------------------------------------------------------------------------

Section 7.06. Quorum. A majority of the Board then in office shall constitute a
quorum at all meetings of the Board, and the act of the majority of the Managers
present at any meeting at which a quorum is present shall be the act of the
Board, unless a greater number of Managers is required by the Company’s
Certificate of Formation, this Agreement or by Applicable Law. At any meeting of
Managers, whether or not a quorum is present, the Managers present thereat may
adjourn the same from time to time without notice other than announcement at the
meeting. A Manager who may be disqualified, by reason of personal interest, from
voting on any particular matter before a meeting of the Board may nevertheless
be counted for the purpose of constituting a quorum of the Board.

Section 7.07. Compensation. The Board may, by resolution passed by a majority of
the Board, fix the terms and amount of compensation payable to any Person for
his or her services as Manager, if he or she is not otherwise compensated for
services rendered as an Officer or employee of the Company, as an officer or
employee of any Subsidiary of the Company, as an officer or employee of Holdings
or any Subsidiary of Holdings or as a director of Pubco; provided, however, that
any Manager may be reimbursed for reasonable and necessary expenses of attending
meetings of the Board, or otherwise incurred for any Company purpose; and
provided, further, that members of any special or standing committee of Managers
also may be allowed compensation and expenses similarly incurred. Nothing herein
contained shall be construed to preclude any Manager from serving the Company,
any Subsidiary of the Company, Holdings, any Subsidiary of Holdings (other than
the Company and its Subsidiaries), Pubco or any of their respective Affiliates
in any other capacity and receiving compensation therefor.

Section 7.08. Committees. The Board may, by resolution passed by a majority of
the entire Board, designate two or more Managers to constitute an executive
committee of the Board which shall have and exercise all of the authority of the
Board in the management of the Company, in the intervals between meetings of the
Board. In addition, the Board may appoint any other committee or committees,
with such members, functions and powers as the Board may designate. The Board
shall have the power at any time to fill vacancies in, to change the size or
membership of or to dissolve any one or more of such committees. Each such
committee shall have such name as may be determined by the Board, and shall keep
regular minutes of its proceedings and report the same to the Board for approval
as required. At all meetings of a committee, a majority of the committee members
then in office shall constitute a quorum for the purpose of transacting
business, and the acts of a majority of the committee members present at any
meeting at which there is a quorum shall be the acts of the committee. A Manager
who may be disqualified, by reason of personal interest, from voting on any
particular matter before a meeting of a committee may nevertheless be counted
for the purpose of constituting a quorum of the committee.

Section 7.09. Decisions by the Members. Except as expressly provided herein
(including with respect to any special approval rights granted to Holdings
hereunder), no Members nor any class of Members shall have any voting rights nor
the power or authority to vote, approve or consent to any matter or action taken
by the Company. Except as otherwise provided herein, any proposed matter or
action subject to the vote, approval or consent of the Members shall require the
approval of the Board.

Section 7.10. Officers.

(a) Appointment of Officers. The Board may appoint individuals as officers
(“Officers”) of the Company, which may include such officers as the Board
determines are necessary and appropriate. No Officer need be a Member. An
individual may be appointed to more than one office.

(b) Authority of Officers. The Officers shall have the duties, rights, powers
and authority as may be prescribed by the Board from time to time, and shall be
responsible for carrying out the Company’s business and affairs on a day-to-day
basis, including the execution of business strategy of the Company and its
Subsidiaries.

 

 

26



--------------------------------------------------------------------------------

(c) Removal, Resignation and Filling of Vacancy of Officers. The Board may
remove any Officer, for any reason or for no reason, at any time. Any Officer
may resign at any time by giving written notice to the Company, and such
resignation shall take effect at the date of the receipt of that notice or any
later time specified in that notice; provided that, unless otherwise specified
in that notice, the acceptance of the resignation shall not be necessary to make
it effective. Any such resignation shall be without prejudice to the rights, if
any, of the Company or such Officer under this Agreement. A vacancy in any
office because of death, resignation, removal or otherwise shall be filled by
the Board.

Section 7.11. Reimbursement for Expenses. The Members acknowledge and agree
that, upon consummation of the IPO, Pubco’s Class A Common Stock is and will
continue to be publicly traded and therefore Pubco will have access to the
public capital markets and that such status and the services performed by Pubco
will inure to the benefit of the Company and all Members; therefore, Pubco shall
be reimbursed by the Company for any reasonable out-of-pocket expenses incurred
on behalf of the Company, including all fees, expenses and costs of Pubco
associated with being a public company (including public reporting obligations,
proxy statements, stockholder meetings, stock exchange fees, transfer agent
fees, SEC and FINRA filing fees and offering expenses) and maintaining its
corporate existence. To the extent practicable, expenses incurred by Pubco on
behalf of or for the benefit of the Company shall be billed directly to and paid
by the Company and, if and to the extent any reimbursements to Pubco or any of
its Affiliates by the Company pursuant to this Section 7.11 constitute gross
income to such Person (as opposed to the repayment of advances made by such
Person on behalf of the Company), such amounts shall be treated as “guaranteed
payments” within the meaning of Code Section 707(c) and shall not be treated as
distributions for purposes of computing the Members’ Capital Accounts.
Notwithstanding the foregoing, the Company shall not bear any income tax
obligations of Pubco or any payments made pursuant to the Tax Matters Agreement
or Tax Receivable Agreement.

ARTICLE VIII.

TRANSFERS OF INTERESTS

Section 8.01. Restrictions on Transfers.

(a) Except as expressly permitted by Section 8.02, and subject to
Section 8.01(b), Section 8.01(c), Section 8.01(d) and Section 8.04, any
underwriter lock-up agreement applicable to such Member and/or any other
agreement between such Member and the Company, Pubco or any of their controlled
Affiliates, without the prior written approval of the Board, no Member shall
directly or indirectly Transfer all or any part of its Units or any right or
economic interest pertaining thereto, including the right to vote or consent on
any matter or to receive or have any economic interest in distributions or
advances from the Company pursuant thereto. Any such Transfer which is not in
compliance with the provisions of this Agreement shall be deemed a Transfer by
such Member of Units in violation of this Agreement (and a breach of this
Agreement by such Member) and shall be null and void ab initio.

(b) Except as otherwise expressly provided herein, it shall be a condition
precedent to any Transfer otherwise permitted or approved pursuant to this
Article VIII that:

(i) the Transferor shall have provided to the Company prior written notice of
such Transfer; and

(ii) the Transfer shall comply with all Applicable Laws.

(c) Notwithstanding any other provision of this Agreement to the contrary, no
Member shall directly or indirectly Transfer all or any part of its Units or any
right or economic interest pertaining thereto if such Transfer, in the
reasonable discretion of the Board, would cause the Company to be classified as
a “publicly traded partnership” as that term is defined in Section 7704 of the
Code and the Treasury Regulations promulgated thereunder.

 

27



--------------------------------------------------------------------------------

(d) Any Transfer of Units pursuant to this Agreement, including this
Article VIII, shall be subject to the provisions of Section 3.01 and
Section 3.02.

Section 8.02. Certain Permitted Transfers. Notwithstanding anything to the
contrary herein, the following Transfers shall be permitted without the prior
written consent of the Board pursuant to Section 8.01:

(a) Any Transfer by any Member of its Units pursuant to a Pubco Offer or
Disposition Event;

(b) Any Transfer of Units or other Equity Securities by Holdings or its
Affiliates (other than Pubco or any of its Subsidiaries) to any Person; provided
that this Section 8.02(b) shall not apply to any Transfers otherwise described
in Section 8.02(c), Section 8.02(d), Section 8.02(e) or Section 8.02(f);
provided further that any Transfer in reliance on this Section 8.02(b) shall be
subject to Section 8.04;

(c) Any Transfer by any Member of its Units in connection with a Redemption
pursuant to Article IX;

(d) Any Transfer of Registrable Securities (as such term is defined in the
Investor Rights Agreement) in accordance with the Investor Rights Agreement;

(e) Any Transfer by Holdings of Units or any other Equity Securities to the
shareholders of Holdings in connection with any distribution of any direct or
indirect interest of Holdings in the Company (including transfers to a
Subsidiary of Holdings in connection with a transaction that is intended to
satisfy the requirements of Section 355 or Section 368 of the Code (whether or
not accompanied by a merger of such Subsidiary with Pubco or any of its
Subsidiaries)); or

(f) Any Transfer of shares of Class A Common Stock.

Section 8.03. Registration of Transfers. When any Units are Transferred in
accordance with the terms of this Agreement, the Company shall cause such
Transfer to be registered on the books of the Company.

Section 8.04. Class B Common Stock Voting Rights. In connection with any
(i) Transfer by Holdings or its Affiliates (other than Pubco or any of its
Subsidiaries) of any Nonvoting Common Units to any Person other than Holdings,
any Affiliates of Holdings or Pubco or any of its Subsidiaries (each, a
“Non-Affiliated Transferee”) in reliance on Section 8.02(b), or (ii) issuance of
additional Nonvoting Common Units by the Company to any Non-Affiliated
Transferee, in either case, the holder of the share of Class B Common Stock
shall either grant to such Non-Affiliated Transferee a written proxy, or enter
into a written voting agreement or other voting arrangement with such
Non-Affiliated Transferee, in either case, which shall provide as follows:

(a) the specific number or percentage of votes to which the share of Class B
Common Stock is entitled that is covered by such proxy, agreement or other
arrangement;

(b) so long as the holder of the share of Class B Common Stock and its
Affiliates (other than Pubco or any of its Subsidiaries) hold in the aggregate
more than fifty percent (50%) of the Nonvoting Common Units, such Non-Affiliated
Transferee shall have the right, in its discretion, to direct the holder of the
share of Class B Common Stock to cast a number of votes to which the outstanding
share of Class B Common Stock is entitled on all matters on which stockholders
in Pubco generally are entitled to vote (whether at a meeting of stockholders or
by written consent) as set forth in such proxy, agreement or other arrangement,
which, for the avoidance of doubt, need not provide for any such right until the
occurrence of the event described in Section 8.04(c);

 

28



--------------------------------------------------------------------------------

(c) in the event that, as of the record date for any meeting of the Pubco
stockholders at which such stockholders are entitled to vote, the holder of the
share of Class B Common Stock and its Affiliates (other than Pubco or any of its
Subsidiaries) holds in the aggregate fifty percent (50%) or less of the
Nonvoting Common Units outstanding as of such record date, such Non-Affiliated
Transferee shall have the right, in its discretion, to direct the holder of the
share of Class B Common Stock to cast a number of votes to which the outstanding
share of Class B Common Stock is entitled on all matters on which stockholders
in Pubco generally are entitled to vote equal to the number of Nonvoting Common
Units held by such Non-Affiliated Transferee (and, for the avoidance of doubt,
in the event no such direction is provided by such Non-Affiliated Transferee,
the holder of the share of Class B Common Stock shall not otherwise have the
right to cast such number of votes subject to such proxy, agreement or other
arrangement for which no direction was provided); and

(d) in the event of a subsequent Transfer by the Non-Affiliated Transferee of
Nonvoting Common Units to another Person (which must be permitted by and
pursuant to the terms of this Agreement), the Transferor’s rights under the
proxy, agreement or other arrangement referenced in this Section 8.04 shall
automatically be deemed assigned or transferred, in whole or in part, to such
acquiring Person to the extent it acquires associated Nonvoting Common Units;
provided, however, that such rights shall not extend to any Affiliates of the
holder of the share of Class B Common Stock, and the Transfer of any Nonvoting
Common Units by any Non-Affiliated Transferee to the holder of the share of
Class B Common Stock or any of its Affiliates (including, for the avoidance of
doubt, Pubco or the Company) shall constitute a revocation of the rights granted
under such proxy, agreement or other arrangement with respect to such Nonvoting
Common Units.

ARTICLE IX.

REDEMPTION

Section 9.01. Redemption Right of a Member.

(a) Subject to the provisions set forth in this Section 9.01, each Member (other
than Pubco) shall be entitled to cause the Company to redeem (a “Redemption”)
its Nonvoting Common Units (the “Redemption Right”) at any time (subject to any
applicable lock-up agreements). A Member desiring to exercise its Redemption
Right (the “Redeeming Member”) shall exercise such right by giving written
notice (the “Redemption Notice”) to the Company with a copy to Pubco. The
Redemption Notice shall specify the number of Nonvoting Common Units (the
“Redeemed Units”) that the Redeeming Member intends to have the Company redeem
and a date, not less than seven (7) Business Days nor more than ten
(10) Business Days after delivery of such Redemption Notice (unless and to the
extent that the Board in its sole discretion agrees in writing to waive such
time periods), on which exercise of the Redemption Right shall be completed (the
“Redemption Date”); provided that the Company, Pubco and the Redeeming Member
may change the number of Redeemed Units and/or the Redemption Date specified in
such Redemption Notice to another number and/or date by mutual agreement signed
in writing by each of them; provided further that a Redemption may be
conditioned on (i) the Redeeming Member having entered into a valid and binding
agreement with a third party for the sale of shares of Class A Common Stock that
may be distributed to the Redeeming Member in connection with such proposed
Redemption (whether in a tender or exchange offer, private sale or otherwise)
and such agreement is subject to customary closing conditions for agreements of
such kind and the delivery of the Class A Common Stock by the Redeeming Member
to such third party, (ii) the closing of an announced merger, consolidation or
other transaction in which the shares of Class A Common Stock that may be
distributed to the Redeeming Member in connection with such proposed Redemption
would be exchanged

 

29



--------------------------------------------------------------------------------

or converted or become exchangeable for or convertible into cash or other
securities or property and/or (iii) the closing of an underwritten distribution
of the shares of Class A Common Stock that may be distributed to the Redeeming
Member in connection with such proposed Redemption. Unless the Redeeming Member
timely has delivered a Retraction Notice as provided in Section 9.01(b) or has
revoked or delayed a Redemption as provided in Section 9.01(c), on the
Redemption Date (to be effective immediately prior to the close of business on
the Redemption Date): (A) the Redeeming Member shall transfer and surrender the
Redeemed Units to the Company, free and clear of all liens and encumbrances, and
(B) the Company shall (x) cancel the Redeemed Units, (y) transfer to the
Redeeming Member the consideration to which the Redeeming Member is entitled
under Section 9.01(b), and (z) if the Units are certificated, issue to the
Redeeming Member a certificate for a number of Nonvoting Common Units equal to
the difference (if any) between the number of Nonvoting Common Units evidenced
by the certificate surrendered by the Redeeming Member pursuant to clause (A) of
this Section 9.01(a) and the Redeemed Units.

(b) In exercising its Redemption Right, a Redeeming Member shall be entitled to
receive the Share Settlement or the Cash Settlement; provided that the Company
shall have the option (as determined by the Board) as provided in Section 9.02
and subject to Section 9.01(d) to select whether the redemption payment is made
by means of a Share Settlement or a Cash Settlement. Within three (3) Business
Days of delivery of the Redemption Notice, the Company shall give written notice
(the “Contribution Notice”) to Pubco and to the Redeeming Member of its intended
settlement method; provided that if the Company does not timely deliver a
Contribution Notice, the Company shall be deemed to have elected the Share
Settlement method. If the Company elects the Cash Settlement method, the
Redeeming Member may retract its Redemption Notice by giving written notice (the
“Retraction Notice”) to the Company (with a copy to Pubco) within two
(2) Business Days of delivery of the Contribution Notice. The timely delivery of
a Retraction Notice shall terminate all of the Redeeming Member’s, the Company’s
and Pubco’s rights and obligations under this Section 9.01 arising from the
Redemption Notice.

(c) In the event the Company elects a Share Settlement in connection with a
Redemption, a Redeeming Member shall be entitled to revoke its Redemption Notice
or delay the consummation of a Redemption if any of the following conditions
exists: (i) any registration statement pursuant to which the resale of the
Class A Common Stock to be registered for such Redeeming Member at or
immediately following the consummation of the Redemption shall have ceased to be
effective pursuant to any action or inaction by the SEC or no such resale
registration statement has yet become effective; (ii) Pubco shall have failed to
cause any related prospectus to be supplemented by any required prospectus
supplement necessary to effect such Redemption; (iii) Pubco shall have exercised
its right to defer, delay or suspend the filing or effectiveness of a
registration statement and such deferral, delay or suspension shall affect the
ability of such Redeeming Member to have its Class A Common Stock registered at
or immediately following the consummation of the Redemption; (iv) Pubco shall
have disclosed to such Redeeming Member any material non-public information
concerning Pubco, the receipt of which could reasonably be determined to result
in such Redeeming Member being prohibited or restricted from selling Class A
Common Stock at or immediately following the Redemption without disclosure of
such information, and Pubco does not permit such Redeeming Member to disclose
such information; (v) any stop order relating to the registration statement
pursuant to which the Class A Common Stock was to be registered by such
Redeeming Member at or immediately following the Redemption shall have been
issued by the SEC; (vi) there shall have occurred a material disruption in the
securities markets generally or in the market or markets in which the Class A
Common Stock is then traded; (vii) there shall be in effect an injunction, a
restraining order or a decree of any nature of any Governmental Authority that
restrains or prohibits the Redemption; (viii) Pubco shall have failed to comply
in all material respects with its obligations under the Investor Rights
Agreement, and such failure shall have affected the ability of such Redeeming
Member to consummate the resale of the Class A

 

30



--------------------------------------------------------------------------------

Common Stock to be received upon such redemption pursuant to an effective
registration statement or (ix) the Redemption Date would occur three
(3) Business Days or less prior to, or during, a Black-Out Period; provided that
in no event shall the Redeeming Member seek to revoke its Redemption Notice or
delay the consummation of such Redemption in reliance on any of the matters
contemplated in clauses (i) through (ix) above if the Redeeming Member shall
have controlled or intentionally materially influenced any facts, circumstances
or Persons in connection therewith (except in the good faith performance of his
or her duties as an officer or director of Pubco) in order to provide such
Redeeming Member with a basis for such delay or revocation. If a Redeeming
Member delays the consummation of a Redemption pursuant to this Section 9.01(c),
the Redemption Date shall occur on the fifth (5th) Business Day following the
date on which the conditions giving rise to such delay cease to exist (or such
earlier day as Pubco, the Company and such Redeeming Member may agree in
writing).

(d) The number of shares of Class A Common Stock or the Redeemed Units
Equivalent that a Redeeming Member is entitled to receive under
Section 9.01(b) shall not be adjusted on account of any distributions previously
made with respect to the Redeemed Units or dividends previously paid with
respect to Class A Common Stock; provided, however, that if a Redeeming Member
causes the Company to redeem Redeemed Units and the Redemption Date occurs
subsequent to the record date for any distribution with respect to the Redeemed
Units but prior to payment of such distribution, the Redeeming Member shall be
entitled to receive such distribution with respect to the Redeemed Units on the
date that it is made notwithstanding that the Redeeming Member transferred and
surrendered the Redeemed Units to the Company prior to such date; provided
further, however, that a Redeeming Member shall be entitled to receive any and
all Tax Distributions that such Redeeming Member otherwise would have received
in respect of income allocated to such Member for the portion of any Fiscal Year
irrespective of whether such Tax Distribution(s) are declared or made after the
Redemption Date.

(e) In the event of a reclassification, reorganization, recapitalization or
other similar transaction as a result of which the shares of Class A Common
Stock are converted into another security, securities or other property, then in
exercising its Redemption Right a Redeeming Member shall be entitled, in the
case of a Redemption effected using the Share Settlement method, to receive the
amount of such security, securities or other property that the Redeeming Member
would have received if such Redemption Right had been exercised and the
Redemption Date had occurred immediately prior to the record date of such
reclassification, reorganization, recapitalization or other similar transaction.
For the avoidance of doubt, if there is any reclassification, reorganization,
recapitalization or other similar transaction as a result of which the shares of
Class A Common Stock are converted into another security, securities or other
property, this Section 9.01(e) shall continue to be applicable, mutatis
mutandis, with respect to such security or other property.

(f) In the event that a tender offer, share exchange offer, issuer bid,
take-over bid, recapitalization or similar transaction with respect to Class A
Common Stock (a “Pubco Offer”) is proposed by Pubco or is proposed to Pubco or
its stockholders and approved by the board of directors of Pubco or is otherwise
effected or to be effected with the consent or approval of the board of
directors of Pubco, each Member (other than Pubco) shall be permitted to
participate in such Pubco Offer by delivery of a Redemption Notice (which
Redemption Notice shall be effective immediately prior to the consummation of
such Pubco Offer (and, for the avoidance of doubt, shall be contingent upon such
Pubco Offer and not be effective if such Pubco Offer is not consummated)). In
the case of a Pubco Offer proposed by Pubco, Pubco shall use its reasonable best
efforts expeditiously and in good faith to take all such actions and do all such
things as are necessary or desirable to enable and permit the Economic Members
to participate in such Pubco Offer to the same extent or on an economically
equivalent basis as the holders of shares of Class A Common Stock without
discrimination. For the avoidance of doubt (but subject to Section 9.01(g)), in
no event shall the Members be entitled to receive in such Pubco Offer aggregate
consideration for each Nonvoting Common Unit that is greater than the
consideration payable in respect of each share of Class A Common Stock in
connection with a Pubco Offer.

 

31



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, in Pubco Offer,
payments under or in respect of the Tax Receivable Agreement shall not be
considered part of the consideration payable in respect of any Nonvoting Common
Unit or share of Class A Common Stock in connection with such Pubco Offer for
the purposes of Section 9.01(f).

(h) Notwithstanding anything to the contrary contained herein, neither the
Company nor Pubco shall be obligated to effectuate a Redemption if such
Redemption could (as determined in the sole discretion of the Board) cause the
Company to be treated as a “publicly traded partnership” or to be taxed as
corporation pursuant Section 7704 of the Code or successor provisions of the
Code.

Section 9.02. Election and Contribution of Pubco. In connection with the
exercise of a Redeeming Member’s Redemption Rights under Section 9.01(a), Pubco
shall contribute to the Company the consideration the Redeeming Member is
entitled to receive under Section 9.01(b). Unless the Redeeming Member has
timely delivered a Retraction Notice as provided in Section 9.01(b), or has
revoked or delayed a Redemption as provided in Section 9.01(c), on the
Redemption Date (to be effective immediately prior to the close of business on
the Redemption Date) (i) Pubco shall make its Capital Contribution to the
Company (in the form of the Share Settlement or the Cash Settlement) required
under this Section 9.02, and (ii) in the event of a Share Settlement, the
Company shall issue to Pubco a number of Nonvoting Common Units equal to the
number of Redeemed Units surrendered by the Redeeming Member. Notwithstanding
any other provisions of this Agreement to the contrary, in the event that the
Company elects a Cash Settlement, Pubco shall be obligated to contribute to the
Company only an amount in respect of such Cash Settlement equal to the net
proceeds (after deduction of any underwriters’ discounts or commissions and
brokers’ fees or commissions) from the sale by Pubco of a number of shares of
Class A Common Stock equal to the number of Redeemed Units to be redeemed with
such Cash Settlement, which in no event shall exceed the amount paid by the
Company to the Redeeming Member as Cash Settlement; provided that, for the
avoidance of doubt, if the Cash Settlement to which the Redeeming Member is
entitled exceeds the amount that is contributed to the Company by Pubco, the
Company shall still be required to pay the Redeeming Member the full amount of
the Cash Settlement. The timely delivery of a Retraction Notice shall terminate
all of the Company’s and Pubco’s rights and obligations under this Section 9.02
arising from the Redemption Notice.

Section 9.03. Reservation of Shares of Class A Common Stock and other
Procedures.

(a) At all times Pubco shall reserve and keep available out of its authorized
but unissued Class A Common Stock, solely for the purpose of issuance upon a
Redemption, such number of shares of Class A Common Stock as shall be issuable
upon any such Redemption pursuant to Share Settlements; provided that nothing
contained herein shall be construed to preclude Pubco from satisfying its
obligations in respect of any such Redemption by delivery of purchased shares of
Class A Common Stock (which may or may not be held in the treasury of Pubco) or
the delivery of cash pursuant to a Cash Settlement. Pubco shall deliver shares
of Class A Common Stock that have been registered under the Securities Act with
respect to any Redemption to the extent a registration statement is effective
and available for such shares. Pubco shall use its commercially reasonable
efforts to list the shares of Class A Common Stock required to be delivered upon
any such Redemption prior to such delivery upon each national securities
exchange upon which the outstanding shares of Class A Common Stock are listed or
quoted on at the time of such Redemption (it being understood that any such
shares may be subject to transfer restrictions under applicable securities
laws). Pubco covenants that all shares of Class A Common Stock issued upon a
Redemption will, upon issuance, be validly issued, fully paid and
non-assessable. The provisions of this Article IX shall be interpreted and
applied in a manner consistent with the corresponding provisions of Pubco’s
certificate of incorporation.

 

32



--------------------------------------------------------------------------------

(b) The shares of Class A Common Stock issued upon a Redemption, if any, shall
bear a legend in substantially the following form:

THE TRANSFER OF THESE SECURITIES HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION,
AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (OR OTHER
APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

(c) If (i) any shares of Class A Common Stock may be sold pursuant to a
registration statement that has been declared effective by the SEC, (ii) all of
the applicable conditions of Rule 144 are met or (iii) the legend (or a portion
thereof) otherwise ceases to be applicable, Pubco, as applicable, upon the
written request of the Member thereof shall promptly provide such Member or its
respective transferees, without any expense to such Persons (other than
applicable transfer taxes and similar governmental charges, if any), with new
certificates (or evidence of book-entry shares) for securities of like tenor not
bearing the provisions of the legend with respect to which the restriction has
terminated. In connection therewith, such Member shall provide Pubco with such
information in its possession as Pubco may reasonably request in connection with
the removal of any such legend.

(d) Pubco shall bear all expenses in connection with the consummation of any
Redemption, whether or not any such Redemption is ultimately consummated,
including any transfer taxes, stamp taxes or duties or other similar taxes in
connection with, or arising by reason of, any Redemption; provided, however,
that if any shares of Class A Common Stock are to be delivered in a name other
than that of the Member that requested the Redemption (or The Depository Trust
Company or its nominee for the account of a participant of The Depository Trust
Company that will hold the shares for the account of such Member), then such
Member and/or the Person in whose name such shares are to be delivered shall pay
to Pubco the amount of any transfer taxes, stamp taxes or duties or other
similar taxes in connection with, or arising by reason of, such Redemption or
shall establish to the reasonable satisfaction of Pubco that such tax has been
paid or is not payable.

Section 9.04. Effect of Exercise of Redemption. This Agreement shall continue
notwithstanding the consummation of a Redemption and all governance or other
rights set forth herein shall be exercised by the remaining Members and the
Redeeming Member (to the extent of such Redeeming Member’s remaining interest in
the Company). No Redemption shall relieve such Redeeming Member of any prior
breach of this Agreement.

Section 9.05. Tax Treatment. The parties hereto acknowledge and agree that each
Redemption pursuant to this Article IX shall be treated as a taxable sale of
Units by the Redeeming Member from Pubco pursuant to Section 707(a)(2)(B) of the
Code (or any similar provisions of applicable state, local or foreign tax law).

 

33



--------------------------------------------------------------------------------

ARTICLE X.

LIMITATION ON LIABILITY, EXCULPATION AND INDEMNIFICATION

Section 10.01. Limitation on Liability. The debts, obligations and liabilities
of the Company, whether arising in contract, tort or otherwise, shall be solely
the debts, obligations and liabilities of the Company, and no Covered Person
shall be obligated personally for any such debt, obligation or liability of the
Company; provided that the foregoing shall not alter a Member’s obligation to
return funds wrongfully distributed to it.

Section 10.02. Exculpation and Indemnification.

(a) No Covered Person shall be liable, including under any legal or equitable
theory of fiduciary duty or other theory of liability, to the Company or to any
other Covered Person for any losses, claims, damages or liabilities incurred by
reason of any act or omission performed or omitted by the Board or such Covered
Person in good faith on behalf of the Company. There shall be, and each Covered
Person shall be entitled to, a presumption that such Covered Person acted in
good faith.

(b) A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such Person’s professional or expert
competence.

(c) The Company shall indemnify, defend and hold harmless each Covered Person
against any losses, claims, damages, liabilities, expenses (including all
reasonable out-of-pocket fees and expenses of outside counsel and other
advisors), judgments, fines, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings in which such Covered Person
may be involved or become subject to, in connection with any matter arising out
of or in connection with the Company’s business or affairs, or this Agreement or
any related document, unless such loss, claim, damage, liability, expense,
judgment, fine, settlement or other amount (i) is as a result of a Covered
Person not acting in good faith on behalf of the Company or arose as a result of
the willful commission by such Covered Person of any act that is dishonest and
materially injurious to the Company, (ii) results from its contractual
obligations under any Formation Document to be performed in a capacity other
than as a Covered Person or (iii) results from the breach by any Member (in such
capacity) of its contractual obligations under this Agreement; provided that in
no event shall the Company be required to indemnify a Member for any loss of
such Member’s Capital Contribution or other investment loss or taxes imposed in
connection with such Member’s interest in the Company. If any Covered Person
becomes involved in any capacity in any action, suit, proceeding or
investigation in connection with any matter arising out of or in connection with
the Company’s business or affairs, or this Agreement or any related document
(other than any Formation Document), other than by reason of any act or omission
performed or omitted by such Covered Person that was not in good faith on behalf
of the Company or constituted a willful commission by such Covered Person of an
act that is dishonest and materially injurious to the Company, the Company shall
reimburse such Covered Person for its reasonable outside counsel legal and other
reasonable out-of-pocket expenses (including the cost of any investigation and
preparation) as they are incurred in connection therewith; provided that such
Covered Person shall promptly repay to the Company the amount of any such
reimbursed expenses paid to it if it shall be finally judicially determined that
such Covered Person was not entitled to indemnification by, or contribution
from, the Company in connection with such action, suit, proceeding or
investigation. If for any reason (other than the bad faith of a Covered Person
or the willful commission by such Covered Person of an act that is dishonest and
materially injurious to the Company) the foregoing indemnification is
unavailable to such Covered Person, or insufficient to hold it harmless, then
the Company shall contribute to the amount paid or payable by such Covered
Person as a result of such loss, claim, damage, liability, expense, judgment,
fine, settlement or other amount in such proportion as is appropriate to reflect
any relevant equitable considerations. There shall be, and each Covered Person
shall be entitled to, a rebuttable presumption that such Covered Person acted in
good faith.

 

34



--------------------------------------------------------------------------------

(d) The obligations of the Company under Section 10.02(c) shall be satisfied
solely out of and to the extent of the Company’s assets, and no Covered Person
shall have any personal liability on account thereof.

(e) Given that certain Jointly Indemnifiable Claims may arise by reason of the
service of a Covered Person to the Company and/or as a director, trustee,
officer, partner, member, manager, employee, consultant, fiduciary or agent of
other corporations, limited liability companies, partnerships, joint ventures,
trusts, employee benefit plans or other enterprises controlled by the Company
(collectively, the “Controlled Entities”), or by reason of any action alleged to
have been taken or omitted in any such capacity, the Company acknowledges and
agrees that the Company shall, and to the extent applicable shall cause the
Controlled Entities to, be fully and primarily responsible for the payment to
the Covered Person in respect of indemnification or advancement of all
out-of-pocket costs of any type or nature whatsoever (including, without
limitation, all outside attorneys’ fees and related disbursements), in each
case, actually and reasonably incurred by or on behalf of a Covered Person in
connection with either the investigation, defense or appeal of a claim, demand,
action, suit or proceeding or establishing or enforcing a right to
indemnification under this Agreement or otherwise incurred in connection with a
claim that is indemnifiable hereunder (collectively, “Expenses”) in connection
with any such Jointly Indemnifiable Claim, pursuant to and in accordance with
(as applicable) the terms of (i) the Delaware LLC Act, (ii) this Agreement,
(iii) any other agreement between the Company or any Controlled Entity and the
Covered Person pursuant to which the Covered Person has rights to
indemnification, advancement of expenses and/or insurance, (iv) the laws of the
jurisdiction of incorporation or organization of any Controlled Entity and/or
(v) the certificate of incorporation, certificate of organization, bylaws,
partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership, certificate of qualification or other
organizational or governing documents of any Controlled Entity ((i) through
(v) collectively, the “Indemnification Sources”), irrespective of any right of
recovery the Covered Person may have from the Indemnitee- Related Entities.
Under no circumstance shall the Company or any Controlled Entity be entitled to
any right of subrogation or contribution by the Indemnitee-Related Entities and
no right of advancement or recovery the Covered Person may have from the
Indemnitee-Related Entities shall reduce or otherwise alter the rights of the
Covered Person or the obligations of the Company or any Controlled Entity under
the Indemnification Sources. In the event that any of the Indemnitee-Related
Entities shall make any payment to the Covered Person in respect of
indemnification or advancement of Expenses with respect to any Jointly
Indemnifiable Claim, (i) the Company shall, and to the extent applicable shall
cause the Controlled Entities to, reimburse the Indemnitee-Related Entity making
such payment to the extent of such payment promptly upon written demand from
such Indemnitee-Related Entity, (ii) to the extent not previously and fully
reimbursed by the Company and/or any Controlled Entity pursuant to clause (i),
the Indemnitee-Related Entity making such payment shall be subrogated to the
extent of the outstanding balance of such payment to all of the rights of
recovery of the Covered Person against the Company and/or any Controlled Entity,
as applicable, and (iii) the Covered Person shall execute all papers reasonably
required and shall do all things that may be reasonably necessary to secure such
rights, including the execution of such documents as may be necessary to enable
the Indemnitee-Related Entities effectively to bring suit to enforce such
rights. The Company and the Covered Person agree that each of the
Indemnitee-Related Entities shall be third party beneficiaries with respect to
this Section 10.02(e), entitled to enforce this Section 10.02(e) as though each
such Indemnitee-Related Entity were a party to this Agreement. For the avoidance
of doubt, the Company acknowledges and agrees that insurance policies carried by
the

 

35



--------------------------------------------------------------------------------

Indemnitee-Related Entities may have provisions reflecting the allocation of
liability set forth in this Section 10.02(e). The Company shall cause each of
the Controlled Entities to perform the terms and obligations of this
Section 10.02(e) as though each such Controlled Entity was the “Company” under
this Agreement. For purposes of this Section 10.02(e), the following terms shall
have the following meanings:

(i) The term “Indemnitee-Related Entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company, any Controlled Entity or the insurer
under and pursuant to an insurance policy of the Company or any Controlled
Entity) from whom a Covered Person may be entitled to indemnification or
advancement of Expenses with respect to which, in whole or in part, the Company
or any Controlled Entity also may have an indemnification or advancement
obligation.

(ii) The term “Jointly Indemnifiable Claims” shall be broadly construed and
shall include, without limitation, any claim, demand, action, suit or proceeding
for which the Covered Person shall be entitled to indemnification or advancement
of Expenses from both (i) the Company and/or any Controlled Entity pursuant to
the Indemnification Sources, on the one hand, and (ii) any Indemnitee-Related
Entity pursuant to any other agreement between any Indemnitee-Related Entity and
the Covered Person pursuant to which the Covered Person is indemnified, the laws
of the jurisdiction of incorporation or organization of any Indemnitee-Related
Entity and/or the certificate of incorporation, certificate of organization,
bylaws, partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or other organizational or governing
documents of any Indemnitee-Related Entity, on the other hand.

ARTICLE XI.

DISSOLUTION AND TERMINATION

Section 11.01. Dissolution.

(a) The Company shall not be dissolved by the admission of Additional Members or
Substitute Members pursuant to Section 3.02.

(b) No Member shall (i) resign from the Company prior to the dissolution and
winding up of the Company except in connection with a Transfer of Units pursuant
to the terms of this Agreement or (ii) take any action to dissolve, terminate or
liquidate the Company or to require apportionment, appraisal or partition of the
Company or any of its assets, or to file a bill for an accounting, except as
specifically provided in this Agreement, and each Member, to the fullest extent
permitted by Applicable Law, hereby waives any rights to take any such actions
under Applicable Law, including any right to petition a court for judicial
dissolution under Section 18-802 of the Delaware LLC Act.

(c) The Company shall be dissolved and its business wound up only upon the
earliest to occur of any one of the following events (each a “Dissolution
Event”): (i) the expiration of forty-five (45) days after the sale or other
disposition of all or substantially all of the assets of the Company; or
(ii) upon the approval of the Board.

(d) The death, retirement, resignation, expulsion, bankruptcy, insolvency or
dissolution of a Member or the occurrence of any other event that terminates the
continued membership of a Member of the Company shall not in and of itself cause
dissolution of the Company.

Section 11.02. Winding Up of the Company.

(a) The Board shall promptly notify the other Members of any Dissolution Event.
Upon dissolution, the Company’s business shall be liquidated in an orderly
manner. The Board shall appoint a liquidating trustee to wind up the affairs of
the Company pursuant to this Agreement. In performing its duties, the
liquidating trustee is authorized to sell, distribute, exchange or otherwise
dispose of the assets of the Company in accordance with the Delaware LLC Act and
in any reasonable manner that the liquidating trustee shall determine to be in
the best interest of the Members.

 

36



--------------------------------------------------------------------------------

(b) The proceeds of the liquidation of the Company shall be distributed in the
following order and priority:

(i) first, to the creditors (including any Members or their respective
Affiliates that are creditors) of the Company in satisfaction of all of the
Company’s liabilities (whether by payment or by making reasonable provision for
payment thereof, including the setting up of any reserves which are, in the
judgment of the liquidating trustee, reasonably necessary therefor); and

(ii) second, to the Economic Members in the same manner as distributions under
Section 5.03(b), subject to Section 5.03(e).

(c) Distribution of Property. In the event it becomes necessary in connection
with the liquidation of the Company to make a distribution of Property in-kind,
subject to the priority set forth in Section 11.02, the liquidating trustee
shall have the right to compel each Economic Member to accept a distribution of
any Property in-kind (with such Property, as a percentage of the total
liquidating distributions to such Economic Member, corresponding as nearly as
possible to such Economic Member’s Economic Percentage Interest), with such
distribution being based upon the amount of cash that would be distributed to
such Members if such Property were sold for an amount of cash equal to the fair
market value of such Property, as determined by the liquidating trustee in good
faith, subject to the last sentence of Section 5.03(d).

Section 11.03. Termination. The Company shall terminate when all of the assets
of the Company, after payment of or reasonable provision for the payment of all
debts and liabilities of the Company shall have been distributed to the Members
in the manner provided for in this Article XI, and the certificate of formation
of the Company shall have been cancelled in the manner required by the Delaware
LLC Act.

Section 11.04. Survival. Termination, dissolution, liquidation or winding up of
the Company for any reason shall not release any party from any liability which
at the time of such termination, dissolution, liquidation or winding up already
had accrued to any other party or which thereafter may accrue in respect to any
act or omission prior to such termination, dissolution, liquidation or winding
up.

ARTICLE XII.

MISCELLANEOUS

Section 12.01. Expenses. Subject to the terms and conditions of the Master
Transaction Agreement, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such cost or expense.

Section 12.02. Further Assurances. Each Member agrees to execute, acknowledge,
deliver, file and record such further certificates, amendments, instruments and
documents, and to do all such other acts and things, as may be required by
Applicable Law or as, in the reasonable judgment of the Board, may be necessary
or advisable to carry out the intent and purposes of this Agreement.

Section 12.03. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including electronic mail (“e-mail”)
transmission, so long as a receipt of such e-mail is requested and received) and
shall be given to such party at the address or e-mail address specified for such
party on the Member Schedule hereto, or to such other address or e-mail address
as such party may

 

37



--------------------------------------------------------------------------------

hereafter specify for the purpose by notice to the other parties hereto. All
such notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

Section 12.04. Binding Effect; Benefit; Assignment.

(a) The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
No provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any Person other than the
parties hereto and their respective successors and assigns, except to the extent
provided herein with respect to Indemnitee-Related Entities and Covered Parties,
each of whom are intended third party beneficiaries of those provisions that
specifically relate to them with the right to enforce such provisions as if they
were a party hereto.

(b) Except as provided in Article VIII, no Member may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the Board.

Section 12.05. Jurisdiction.

(a) The parties hereto agree that any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby (whether brought by
any party or any of its Affiliates or against any party or any of its
Affiliates) shall be brought in the Delaware Court of Chancery or, if such court
shall not have jurisdiction, any federal court located in the State of Delaware
or other Delaware state court, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 12.03 shall be deemed effective service of process on such
party.

(b) EACH OF THE COMPANY AND THE MEMBERS HEREBY IRREVOCABLY DESIGNATES
CORPORATION SERVICE COMPANY (IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH AN
OFFICE AT 251 LITTLE FALLS DRIVE, WILMINGTON, NEW CASTLE COUNTY, DELAWARE 19808,
AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, FOR AND ON ITS BEHALF, SERVICE
OF PROCESS IN SUCH JURISDICTION IN ANY LEGAL ACTION OR PROCEEDINGS WITH RESPECT
TO THIS AGREEMENT, AND SUCH SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY
THEREOF TO THE PROCESS AGENT; PROVIDED THAT IN THE CASE OF ANY SUCH SERVICE UPON
THE PROCESS AGENT, THE PARTY EFFECTING SUCH SERVICE SHALL ALSO DELIVER A COPY
THEREOF TO EACH OTHER SUCH PARTY IN THE MANNER PROVIDED IN SECTION 12.03 OF THIS
AGREEMENT. EACH PARTY SHALL TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO CONTINUE
SAID APPOINTMENT IN FULL FORCE AND EFFECT OR TO APPOINT ANOTHER AGENT SO THAT
SUCH PARTY SHALL AT ALL TIMES HAVE AN AGENT FOR SERVICE OF PROCESS FOR THE ABOVE
PURPOSES IN WILMINGTON, DELAWARE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY
PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW. EACH PARTY
EXPRESSLY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS INTENDED TO BE IRREVOCABLE
UNDER THE LAWS OF THE STATE OF DELAWARE AND OF THE UNITED STATES OF AMERICA.

 

38



--------------------------------------------------------------------------------

Section 12.06. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 12.07. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

Section 12.08. Entire Agreement. This Agreement and the Formation Documents
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede all prior agreements and understandings,
both oral and written, among the parties with respect to the subject matter of
this Agreement. Nothing in this Agreement shall create any third party
beneficiary rights in favor of any Person or other party, except to the extent
provided herein with respect to Indemnitee-Related Entities and Covered Parties,
each of whom are intended third party beneficiaries of those provisions that
specifically relate to them with the right to enforce such provisions as if they
were a party hereto.

Section 12.09. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

Section 12.10. Amendment.

(a) Except as set forth in Section 12.10(b), no amendment to this Agreement may
be made without the prior written consent of the Board and a majority in
interest of the Economic Members.

(b) Notwithstanding Section 12.10(a), this Agreement, including the Member
Schedule, can be amended at any time and from time to time by the Board, acting
alone: (i) to reflect the admission of new Members or Transfers of Units, each
as provided by and in accordance with the terms of this Agreement, (ii) to
effect any subdivisions or combinations of Units made in compliance with
Section 4.02(c) and (iii) to issue additional Nonvoting Common Units or any new
class of Units (whether or not pari passu with the Nonvoting Common Units) in
accordance with the terms of this Agreement.

(c) No waiver of any provision or default under, nor consent to any exception
to, the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

 

39



--------------------------------------------------------------------------------

Section 12.11. Confidentiality.

(a) Each Member shall, and shall direct those of its Affiliates and their
respective directors, officers, members, managers, stockholders, partners,
employees, attorneys, accountants, consultants, trustees and other advisors (the
“Member Parties”) who have access to Confidential Information to, keep
confidential and not disclose any Confidential Information to any Person other
than a Member Party who agrees to keep such Confidential Information
confidential in accordance with this Section 12.11, in each case without the
express consent, in the case of Confidential Information acquired from the
Company, of the Company or, in the case of Confidential Information acquired
from another Member, such other Member, unless:

(i) such disclosure shall be required by Applicable Law;

(ii) such disclosure is reasonably required in connection with any Audit
involving the Company or any Member or its Affiliates;

(iii) such disclosure is reasonably required in connection with any litigation
against or involving the Company or any Member;

(iv) such information is publicly disclosed in connection with or as part of
Holdings’ or Pubco’s ordinary course investor relations activities; or

(v) such disclosure is reasonably required in connection with any proposed
Transfer of all or any part of such Member’s Units in the Company; provided that
with respect to any such use of any Confidential Information referred to in this
clause (v), advance notice must be given to the Company so that it may require
any proposed Transferee that is not a Member to enter into a confidentiality
agreement with terms substantially similar to the terms of this Section 12.11
(excluding this clause (v)) prior to the disclosure of such Confidential
Information.

(b) “Confidential Information” means any information related to the activities
of the Company, the Members and their respective Affiliates that a Member may
acquire from the Company or the Members, other than information that (i) is
already available through publicly available sources of information (other than
as a result of disclosure by such Member in violation of this Agreement or any
other applicable agreement containing confidentiality provisions signed by such
Member), (ii) was available to a Member on a non-confidential basis prior to its
disclosure to such Member by the Company, or (iii) becomes available to a Member
on a non-confidential basis from a third party; provided such third party is not
known by such Member, after reasonable inquiry, to be bound by this Agreement or
another confidentiality agreement with the Company. Such Confidential
Information may include information that pertains or relates to the business and
affairs of any other Member or any other Company matters. Confidential
Information may be used by a Member and its Member Parties only in connection
with Company matters and in connection with the maintenance of its interest in
the Company.

(c) In the event that any Member or any Member Parties of such Member is
required to disclose any of the Confidential Information, such Member shall use
reasonable efforts to provide the Company with prompt written notice so that the
Company may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement, and such Member shall use
reasonable efforts to cooperate with the Company in any effort any such Person
undertakes to obtain a protective order or other remedy. In the event that such
protective order or other remedy is not obtained, or that the Company waives
compliance with the provisions of this Section 12.11, such Member and its Member
Parties shall furnish only that portion of the Confidential Information that is
legally required and shall exercise all reasonable efforts to obtain reasonably
reliable assurance that the Confidential Information shall be accorded
confidential treatment.

 

40



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Agreement to the contrary, each Member may
disclose to any persons the U.S. federal income tax treatment and tax structure
of the Company and the transactions set out in the Master Transaction Agreement.
For this purpose, “tax structure” is limited to any facts relevant to the U.S.
federal income tax treatment of the Company and does not include information
relating to the identity of the Company or any Member.

Section 12.12. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such State that would result in the application of the
laws of any other State.

[Signature page follows]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Limited Liability Company Agreement to be duly executed as of the day and year
first written above.

 

BELLRING BRANDS, LLC, a Delaware limited liability company By:  

/s/ Darcy Horn Davenport

  Name: Darcy Horn Davenport   Title:   President and Chief Executive Officer
BELLRING BRANDS, INC., a Delaware corporation By:  

/s/ Darcy Horn Davenport

  Name: Darcy Horn Davenport   Title:   President and Chief Executive Officer
POST HOLDINGS, INC., a Missouri corporation By:  

/s/ Diedre J. Gray

  Name: Diedre J. Gray  

Title:   Executive Vice President, General Counsel and Chief Administrative
Officer, Secretary

[SIGNATURE PAGE TO

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT]